Exhibit 10.1

 

Execution Version

 

--------------------------------------------------------------------------------

 

U.S. $350,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

JUNE 23, 2005

 

AMONG

 

ENSCO INTERNATIONAL INCORPORATED

AND

ENSCO OFFSHORE INTERNATIONAL COMPANY

AS BORROWERS,

 

THE BANKS NAMED HEREIN

AS BANKS,

 

CITIBANK, N.A.

AS ADMINISTRATIVE AGENT,

 

JPMORGAN CHASE BANK, NA,

AS SYNDICATION AGENT,

 

AND

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,

DNB NOR BANK ASA, NEW YORK BRANCH, AND

WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS:

CITIGROUP GLOBAL MARKETS INC. AND

J.P. MORGAN SECURITIES INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I        DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01.

   Certain Defined Terms    1

SECTION 1.02.

   Computation of Time Periods    18

SECTION 1.03.

   Accounting Terms    18

SECTION 1.04.

   Miscellaneous    18

ARTICLE II        AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

   19

SECTION 2.01.

   The Advances    19

SECTION 2.02.

   Making the Advances    19

SECTION 2.03.

   Fees    20

SECTION 2.04.

   Repayment    21

SECTION 2.05.

   Interest    21

SECTION 2.06.

   Additional Interest on LIBOR Advances    22

SECTION 2.07.

   Interest Rate Determination and Protection    22

SECTION 2.08.

   Voluntary Conversion of Borrowings; Continuation of LIBOR Borrowings    23

SECTION 2.09.

   Optional Prepayments    24

SECTION 2.10.

   Increased Costs; Capital Adequacy, Etc    24

SECTION 2.11.

   Illegality    25

SECTION 2.12.

   Payments and Computations    26

SECTION 2.13.

   Taxes    27

SECTION 2.14.

   Sharing of Payments, Etc    29

SECTION 2.15.

   Ratable Reduction or Termination of the Commitments; Effect of Termination   
29

SECTION 2.16.

   Replacement of Bank; Additional Right to Terminate Commitments    30

SECTION 2.17.

   Certificates of Banks    31

SECTION 2.18.

   Letters of Credit    31

SECTION 2.19.

   Increase in Commitments    34

SECTION 2.20.

   Relationship Between Borrowers    35

ARTICLE III        CONDITIONS

   36

SECTION 3.01.

   Initial Conditions Precedent    36

SECTION 3.02.

   Additional Conditions Precedent to Each Advance    37

SECTION 3.03.

   Conditions Precedent to Each Letter of Credit    37

SECTION 3.04.

   Determinations Under Sections 3.01, 3.02 and 3.03    38



--------------------------------------------------------------------------------

ARTICLE IV        REPRESENTATIONS AND WARRANTIES

   38

SECTION 4.01.

   Representations and Warranties of the Borrowers    38

ARTICLE V        COVENANTS OF THE BORROWERS

   42

SECTION 5.01.

   Affirmative Covenants    42

SECTION 5.02.

   Negative Covenants    45

ARTICLE VI        EVENTS OF DEFAULT

   48

SECTION 6.01.

   Events of Default    48

ARTICLE VII        THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

   50

SECTION 7.01.

   Authorization and Action    50

SECTION 7.02.

   Administrative Agent’s Reliance, Etc    50

SECTION 7.03.

   Administrative Agent and Its Affiliates    51

SECTION 7.04.

   Bank Credit Decision    51

SECTION 7.05.

   Certain Rights of the Administrative Agent    51

SECTION 7.06.

   Holders    52

SECTION 7.07.

   Indemnification    52

SECTION 7.08.

   Resignation by the Administrative Agent    52

SECTION 7.09.

   Issuing Bank’s Reliance, Etc    53

SECTION 7.10.

   Issuing Bank and Its Affiliates    54

SECTION 7.11.

   Bank Credit Decision    54

SECTION 7.12.

   Resignation by the Issuing Bank    54

SECTION 7.13.

   Syndication Agent, Joint Lead Arrangers, Joint Book Managers, Etc    55

ARTICLE VIII        MISCELLANEOUS

   55

SECTION 8.01.

   Amendments, Etc    55

SECTION 8.02.

   Notices, Etc    55

SECTION 8.03.

   No Waiver; Remedies    57

SECTION 8.04.

   Costs, Expenses and Indemnity    57

SECTION 8.05.

   Right of Set-Off    59

SECTION 8.06.

   Assignments and Participations    59

SECTION 8.07.

   Governing Law; Entire Agreement    62

SECTION 8.08.

   Interest    62

SECTION 8.09.

   Confidentiality    63

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.10.

     USA Patriot Act Notice    63

SECTION 8.11.

     Judgment Currency    63

SECTION 8.12.

     Consent to Jurisdiction    64

SECTION 8.13.

     Appointment of Process Agent    64

SECTION 8.14.

     Waiver of Jury Trial    64

SECTION 8.15.

     Waiver of Immunity    65

SECTION 8.16.

     Waiver of Consequential Damages    65

SECTION 8.17.

     Electronic Disclosures and Notices    65

SECTION 8.18.

     Execution in Counterparts    66

SECTION 8.19.

     Domicile of Loans    67

SECTION 8.20.

     Binding Effect    67

SECTION 8.21.

     Amendment and Restatement    67

 

-iii-



--------------------------------------------------------------------------------

Schedule I -

   Applicable Lending Offices

Schedule II -

   Pricing Grid

Schedule III -

   Corporate Structure and Unrestricted Subsidiaries (If Any)

Schedule IV -

   Rigs

Schedule V -

   Existing Liens

Schedule VI -

   Commitments

Schedule VII -

   Existing Letters of Credit

Exhibit A -

   Form of Note

Exhibit B -

   Notice of Borrowing

Exhibit C -

   Form of Assignment and Acceptance

Exhibit D -

   Form of Notice of Letter of Credit

Exhibit E -

   Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 23, 2005

 

ENSCO International Incorporated, a Delaware corporation, ENSCO Offshore
International Company, a Cayman Islands exempted company, the Banks party
hereto, Citibank, N.A. as Administrative Agent, JPMorgan Chase Bank, NA, as
Syndication Agent, and DnB NOR Bank ASA, New York Branch, as Issuing Bank, agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):

 

“Administrative Agent” means Citibank, N.A., in its capacity as Administrative
Agent pursuant to Article VIII, and such term shall include any successor to
such entity in such capacity pursuant to Section 7.08.

 

“Advance” means an advance by a Bank to a Borrower pursuant to Section 2.01 (as
divided or combined from time to time as contemplated in the definition herein
of Borrowing) and refers to a Base Rate Advance or a LIBOR Advance (each of
which shall be a “Type” of Advance).

 

“Affected Bank” has the meaning specified in Section 2.11.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “controls” (including the terms “controlled by” or “under common control
with”) includes the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of capital stock, securities, partnership interests or other
ownership interests, by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement, as amended,
supplemented or modified from time to time.

 

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a LIBOR Advance.

 

“Applicable Letter of Credit Margin” means, for any day, the percentage per
annum applicable to a LIBOR Advance on such day, set forth in Schedule II under
the heading “Applicable Margin” for the relevant Rating Category applicable from
time to time. The Applicable Letter of Credit Margin determined pursuant to this
definition for any Letter of Credit shall change when and as the applicable
Rating Category changes.



--------------------------------------------------------------------------------

“Applicable Margin” means, for any Interest Period for any LIBOR Advance, the
percentage per annum applicable to such LIBOR Advance, set forth in Schedule II
under the heading “Applicable Margin” for the relevant Rating Category
applicable from time to time. The Applicable Margin determined pursuant to this
definition for any LIBOR Advance shall change when and as the applicable Rating
Category changes.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent and the
Issuing Bank, in substantially the form of Exhibit C.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

“Banks” means the lenders listed on the signature pages hereof and each Eligible
Assignee that becomes a Bank party hereto pursuant to Section 2.16 or Section
8.06(a), (b) and (d).

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

 

(a) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as its base rate; and

 

(b) the sum (adjusted to the nearest ¼ of 1% or, if there is no nearest ¼ of 1%,
to the next higher ¼ of 1%) of (i) ½ of 1% per annum plus (ii) the rate obtained
by dividing (A) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average (adjusted
to the basis of a year of 360 days) being determined weekly on each Monday (or,
if such day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by the Administrative Agent on
the basis of such rates reported by certificate of deposit dealers to and
published by the Federal Reserve Bank of New York or, if such publication shall
be suspended or terminated, on the basis of quotations for such rates received
by the Administrative Agent from three New York certificate of deposit dealers
of recognized standing selected by the Administrative Agent, by (B) a percentage
equal to 100% minus the average of the daily percentages specified during such
three-week period by the Federal Reserve Board for determining the maximum
reserve requirement (including, but not limited to, any emergency, supplemental
or other marginal reserve requirement) for the Administrative Agent with respect
to liabilities consisting of or including (among other liabilities) three-month
Dollar non-personal time deposits in the United States, plus (iii) the average
during such three-week period of the annual assessment rates estimated by the
Administrative Agent for determining the then current annual assessment payable
by it to the FDIC (or any successor) for insuring Dollar deposits of the
Administrative Agent in the United States; and

 

-2-



--------------------------------------------------------------------------------

(c) the sum of ½ of one percent per annum plus the Federal Funds Rate in effect
from time to time.

 

“Base Rate Advance” means an Advance which bears interest as provided in Section
2.05(a).

 

“Borrowers” means the Parent and EOIC, collectively, and “Borrower” means either
such entity.

 

“Borrowing” means a borrowing hereunder consisting of Advances of the same Type
to the same Borrower made on the same day by the Banks and, in the case of LIBOR
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07, 2.08
and 2.11, on the last day of an Interest Period for a Borrowing comprised of
LIBOR Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of LIBOR Advances (with the result that each Bank’s Advance
as a part of each such multiple Borrowing is proportionately the same as its
Advance as a part of such divided Borrowing) or combined with all or a ratable
portion of the Base Rate Advances or all or a ratable portion of one or more
other Borrowings, the Interest Period for which also ends on such day, to form a
new Borrowing comprised of LIBOR Advances, such division or combination to be
made by notice from the applicable Borrower given to the Administrative Agent
not later than noon on the third Business Day prior to the proposed division or
combination specifying the date of such division or combination (which shall be
a Business Day) and all other relevant information (such as the Borrowings (or
portions thereof) to be divided or combined, the respective amounts of the
Borrowings resulting from any such division, the relevant Interest Periods, the
amount of the Base Rate Advances or other Borrowings (or portions thereof) to be
so combined and such other information as the Administrative Agent may request),
but in no event shall any Borrowing resulting from, or remaining after, any such
division or combination be less than $10,000,000, and in all cases each Bank’s
Advances as a part of each such combined, resultant or remaining Borrowing shall
be proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination. Each Borrowing comprised of a Type of
Advance shall be that “Type” of Borrowing.

 

“Business Day” means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in New York City or Dallas,
Texas and (b) if the applicable Business Day relates to any LIBOR Advances, any
day which is a “Business Day” described in clause (a) and which is also a day
for trading by and between banks in the London interbank Eurodollar market.

 

“Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rules 13 d-3 and 13 d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Parent,
(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the stockholders of the Parent was approved by
a vote of the majority

 

-3-



--------------------------------------------------------------------------------

of the Directors of the Parent then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Parent then in office, or (c) EOIC shall cease to be
wholly owned by the Parent.

 

“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Consolidated” refers to the consolidation of the accounts of the Parent and its
Subsidiaries in accordance with GAAP.

 

“Consolidated Debt” means with respect to any Person, as of any date of
determination thereof, without duplication, the aggregate principal amount of
all then outstanding (a) indebtedness and other obligations of such Person and
its Consolidated Subsidiaries for the repayment of money borrowed, including the
unreimbursed amount of any drawings under letters of credit issued for the
account of such Person or any of its consolidated subsidiaries, (b) obligations
of such Person and its consolidated subsidiaries as lessee under capital leases,
(c) letters of credit other than letters of credit issued in the ordinary course
of business supporting non-Debt obligations (e.g., bid bonds and performance
guaranties incurred under drilling contracts, vessel time charters, or other
forms of service agreement in the ordinary course of business), (d) without
duplication, guaranties by such Person and any of its consolidated subsidiaries
of payment or collection of any obligations described in clauses (a) through (c)
above of any other Person, and (e) without duplication, all Other Obligations of
such Person and its Consolidated Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP as of such date.

 

“Consolidated EBITDA” means, for any period, (a) Net Income for the Parent and
its consolidated Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP plus (b) to the extent deducted in determining Net
Income, Interest Expense, taxes, and depreciation and amortization and other
non-cash charges for the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Intangible Assets” means, on any date of its determination for
Parent and its subsidiaries on a consolidated basis, assets that are considered
to be intangible assets under GAAP.

 

“Consolidated Interest Expense” means, for any period, Interest Expense for the
Parent and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Shareholders’ Equity” means, as of any date of determination for
Parent and its Subsidiaries, determined on a consolidated basis, shareholders’
equity as of that date determined in accordance with GAAP.

 

-4-



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, as of any date of determination, for
Parent and its consolidated Subsidiaries, determined on a consolidated basis,
Consolidated Shareholder’s Equity on that date minus the Consolidated Intangible
Assets of Parent and its consolidated Subsidiaries on such date, determined in
accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing of another Type, as the
case may be, pursuant to Section 2.07, Section 2.08, Section 2.10(b) or Section
2.11.

 

“Debt” means, in the case of any Person, (i) indebtedness of such Person for
borrowed money, (ii) obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of business and payable on customary terms), (iv)
obligations of such Person to deliver property or services for which prepayment
has been made, to the extent reflected as a liability pursuant to GAAP, (v)
monetary obligations of such Person as lessee under leases that are, in
accordance with GAAP, recorded as capital leases, (vi) without duplication, all
letters of credit issued for the account of such Person or as to which such
Person has any reimbursement obligation, whether or not drawn, (vii)
mark-to-market obligations of such Person under any interest rate, currency,
commodity or other swap, cap or collar or under any other derivatives
transaction, (viii) obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (ix) or clause (xi) of this definition, (x) indebtedness or
obligations of others of the kinds referred to in clauses (i) through (ix) or
clause (xi) of this definition secured by any Lien on or in respect of any
property of such Person, (xi) all liabilities of such Person in respect of
unfunded vested benefits under any Plan or Multiemployer Plan, except to the
extent an ERISA Affiliate has paid such liabilities within the time prescribed
by law, and (xii) without duplication, all Other Obligations of such Person;
provided, for clarity, that “Debt” shall not include trade payables and accrued
expenses arising in the ordinary course of business, deferred taxes, obligations
assumed or liabilities incurred under drilling contracts, vessel time charters
or other forms of service agreement in the ordinary course of business (e.g.,
bid bonds and performance guaranties), or preferred stock with no mandatory
redemption feature.

 

“Default” means an event which, with the giving of notice or lapse of time or
both, would constitute an Event of Default.

 

“Demand Loan” has the meaning specified in Section 2.18(c).

 

“Distribution” means any direct or indirect dividend, distribution or other
payment of any kind or character (whether in cash, securities or other property)
(i) in respect of any Equity Interest of the Parent or any of its Subsidiaries
or to the holders, as such, of any Equity Interest of the Parent or any of its
Subsidiaries (including pursuant to a merger or consolidation) or (ii) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of the Parent or any of
its Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

“Dollars” and “$” means lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance pursuant to which it became a Bank or
such other office of such Bank as such Bank may from time to time specify to the
Parent and the Administrative Agent.

 

“Eligible Assignee” means (a) any Bank, (b) any Affiliate of any Bank, and (c)
with the consent of the Administrative Agent, the Issuing Bank and, if no Event
of Default exists, the Parent (which consent will not be unreasonably withheld),
any other commercial bank or financial institution not covered by clause (a) or
clause (b) of this definition; provided that neither the Parent nor any
Subsidiary of the Parent shall be an Eligible Assignee.

 

“Environment” has the meaning set forth in 42 U.S.C. § 9601(8) as defined on the
date of this Agreement, and “Environmental” means pertaining or relating to the
Environment.

 

“Environmental Law” means any law, statute, ordinance, rule, regulation, order,
decision, decree, judgment, permit, license, authorization or other agreement or
Governmental Requirement arising from, in connection with or relating to the
pollution, protection or regulation of the Environment or the protection or
regulation of health or safety, whether the foregoing are required or
promulgated by any government or agency or other authority of or in the United
States (whether local, state, or federal) or any foreign country or subdivision
thereof, including those relating to the disposal, removal, remediation,
production, storing, refining, handling, transferring, processing, recycling or
transporting of or exposure to any material or substance, wherever located.

 

“EOIC” means ENSCO Offshore International Company, a Cayman Islands exempted
company and wholly owned subsidiary of the Parent.

 

“EOIC Letter of Credit Liabilities” means the Letter of Credit Liabilities
attributable to Letters of Credit issued for the account of EOIC.

 

“EOIC Sublimit” means $200,000,000.

 

“EPA” means the United States Environmental Protection Agency or any successor
thereto.

 

“Equity Interest” means as to any Person, any capital stock, partnership
interest, membership interest or other equity interest in such Person, or any
warrant, option or other right to acquire any Equity Interest in such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.

 

-6-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Parent is a member and which is under
common control within the meaning of the regulations under Section 414 of the
Code.

 

“ERISA Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Parent and its Subsidiaries under paragraphs
36 and 70 of Statement of Financial Accounting Standards No. 87, as such
Statement may from time to time be amended, modified or supplemented, or under
any successor statement issued in replacement thereof.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

 

“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a Bank
(or, if no such office is specified, its Domestic Lending Office) or such other
office of such Bank as such Bank may from time to time specify to the Parent and
the Administrative Agent.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Credit Agreement” means the Credit Agreement dated as of July 26, 2002
among the Parent, as borrower, the banks party thereto, DnB NOR Bank ASA, New
York Branch (f/k/a Den norske Bank ASA, New York Branch), as administrative
agent, Citibank, N.A., as syndication agent, and certain other agents and
arrangers party thereto.

 

“Existing Letters of Credit” means the letters of credit listed on Schedule VII.

 

“Expiration Date” means, for any Letter of Credit, the later of (i) the Stated
Expiry Date of such Letter of Credit or such earlier date, if any, on which such
Letter of Credit is permanently cancelled in writing by the applicable Borrower,
the beneficiary thereof and each transferee, if any, thereof, (ii) if any
Extension Event referred to in clause (i) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which the
Issuing Bank shall receive an opinion from its counsel to the effect that a
final and nonappealable judgment or order has been rendered or issued either
terminating the order, injunction or other process or decree restraining the
Issuing Bank from paying under such Letter of Credit or permanently enjoining
the Issuing Bank from paying under such Letter of Credit, and (iii) if any
Extension Event referred to in clause (ii) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which the
Issuing Bank shall receive an opinion from its counsel to the effect that the
Issuing Bank has no further liability under such Letter of Credit.

 

“Extension Event” means, in respect of any Letter of Credit, that at any time
either (i) the Issuing Bank shall have been served with or otherwise be
subjected to a court order, injunction or other process or decree restraining or
seeking to restrain the Issuing Bank from paying any amount under such Letter of
Credit and either (a) there has been a drawing under

 

-7-



--------------------------------------------------------------------------------

such Letter of Credit which the Issuing Bank would otherwise be obligated to pay
or (b) the Stated Expiry Date of such Letter of Credit has occurred but the
right of the beneficiary or transferee to draw under such Letter of Credit has
been extended past such date in connection with the pendency of the related
court action or proceeding; or (ii) the beneficiary or transferee shall have
made a demand, on or prior to the Stated Expiry Date of such Letter of Credit,
to the effect that the Stated Expiry Date be extended or that the value of such
Letter of Credit be held for the account of the beneficiary or transferee, in
either case under circumstances in which the Issuing Bank may incur liability or
loss if the Issuing Bank does not comply with such demand, and either (a) the
applicable Borrower shall have failed to authorize the Issuing Bank to so extend
the Stated Expiry Date within three banking days after the Issuing Bank shall
have notified such Borrower of such demand or (b) the Issuing Bank shall in its
sole discretion decline to extend such Stated Expiry Date.

 

“FDIC” means the Federal Deposit Insurance Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.

 

“GAAP” means United States generally accepted accounting principles and policies
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(d)(ii).

 

“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.

 

“Guaranty” means the Guaranty Agreement dated as of the date hereof made by the
Parent in favor of the Administrative Agent for the benefit of the Banks, as
amended, supplemented, and otherwise modified from time to time.

 

“Hazardous Materials” means (i) any substance or material identified as a
hazardous substance pursuant to any Environmental Law, (ii) any substance or
material regulated as a hazardous or solid waste pursuant to any Environmental
Law, and (iii) any other material or substance regulated under any Environmental
Law. “Hazardous Materials” shall include pollutants, contaminants, toxic
substances, radioactive materials, refined products, natural gas liquids, crude
oil, petroleum and petroleum products, polychlorinated biphenyls and asbestos.

 

-8-



--------------------------------------------------------------------------------

“Illegality Event” has the meaning specified in Section 2.11.

 

“Increase Effective Date” has the meaning specified in Section 2.19.

 

“Indemnified Parties” has the meaning specified in Section 8.04(c).

 

“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.

 

“Interest Expense” means, for any Person for any period, such Person’s total
interest expense, whether paid or accrued (including that attributable to
obligations which have been or should be, in accordance with GAAP, recorded as
capital leases), as determined in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Advance, in each case
comprising part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into (or the division or
combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the applicable Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the applicable Borrower pursuant to the provisions below.
The duration of each such Interest Period shall be one, two, three or six months
(or, as to any Interest Period, such other period as the applicable Borrower and
the Banks may agree to for such Interest Period), in each case as the applicable
Borrower may, upon notice received by the Administrative Agent not later than
noon (Dallas, Texas time) on the third Business Day prior to the first day of
such Interest Period (or, as to any Interest Period, at such other time as the
applicable Borrower and the Banks may agree to for such Interest Period),
select; provided that:

 

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;

 

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which such Interest Period would have
ended if there were a numerically corresponding day in such calendar month;

 

(d) no Interest Period may end after the Termination Date; and

 

(e) the applicable Borrower may not select any Interest Period if any Event of
Default exists.

 

-9-



--------------------------------------------------------------------------------

“Investment” means, as applied to any Person, any direct or indirect (i)
purchase or other acquisition by such Person of any Equity Interest or Debt of
any other Person, (ii) loan or advance made by such Person to any other Person,
(iii) guaranty, assumption or other incurrence of liability by such Person of or
for any Debt or other obligation of any other Person, (iv) creation of any Debt
owed to such Person by any other Person, or (v) capital contribution or other
investment by such Person in any other Person. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment or interest
earned on such Investment.

 

“Issuing Bank” means DnB NOR Bank ASA, New York Branch.

 

“Joint Lead Arrangers” means, collectively, Citigroup Global Markets Inc. and
J.P. Morgan Securities Inc.

 

“Letter of Credit” means each letter of credit issued or deemed issued by any
Issuing Bank pursuant to Section 2.18 and shall include any Existing Letters of
Credit, in each case as extended or otherwise modified by the Issuing Bank from
time to time.

 

“Letter of Credit Liabilities” means the maximum aggregate amount of all undrawn
portions of Letters of Credit (after giving effect to any step up provision or
other mechanism for increases, if any) plus the aggregate amount of all drawings
under Letters of Credit which are unpaid.

 

“L/C Related Documents” has the meaning specified in Section 2.18(d).

 

“LIBO Rate” means, for any Interest Period for each LIBOR Advance comprising
part of the same Borrowing, (a) the rate per annum (rounded upward, if not an
integral multiple of 1/100 of 1%, to the nearest 1/100 of 1% per annum)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days before the first day of the relevant Interest Period for a
term comparable to such Interest Period; (b) if for any reason the rate
specified in clause (a) of this definition does not so appear on Telerate Page
3750 (or any successor page), the rate per annum (rounded upward, if not an
integral multiple of 1/100 of 1%, to the nearest 1/100 of 1% per annum)
appearing on Reuters Screen LIBO page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days before the first day of such Interest Period for
a term comparable to such Interest Period; provided that if more than one rate
is specified on Reuters Screen LIBO page (or any successor page), the applicable
rate shall be the arithmetic mean of all such rates; and (c) if the rate
specified in clause (a) of this definition does not so appear on Telerate Page
3750 (or any successor page) and if no rate specified in clause (b) of this
definition so appears on Reuters Screen LIBO page (or any successor page), the
interest rate per annum (rounded upward to the nearest whole multiple of 1/16 of
1% per annum if such rate is not such a multiple) equal to the rate per annum at
which deposits in Dollars are offered by the principal office of the
Administrative Agent in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the amount of the LIBOR
Advance of the Administrative Agent comprising part of such Borrowing and for a
period equal to such Interest Period.

 

-10-



--------------------------------------------------------------------------------

“LIBOR Advance” means an Advance which bears interest as provided in Section
2.05(b).

 

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Advances.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien, claim
or charge of any kind (including any production payment, advance payment or
similar arrangement with respect to minerals in place, any agreement to grant
any Lien, any agreement to refrain from granting any Lien granted by or required
to be granted by any Loan Document, any conditional sale or other title
retention agreement and the interest of a lessor under a capital lease), whether
or not filed, recorded or otherwise perfected under applicable law.

 

“Loan Document” means this Agreement, each Note (if any), the Guaranty, each
Notice of Borrowing and each other document or instrument executed and delivered
in connection with this Agreement, as amended, supplemented, and modified from
time to time.

 

“Losses” has the meaning specified in Section 8.04(c).

 

“Majority Banks” means at any time Banks holding at least 51% of the sum of the
then aggregate principal amount of outstanding Advances plus the then existing
amount of Letter of Credit Liabilities, or, if no such principal amount and no
Letter of Credit Liabilities are then outstanding, Banks having at least 51% of
the Commitments. For purposes of this definition, Letter of Credit Liabilities
shall be considered held by the respective Banks in accordance with the
respective amounts of their participations therein pursuant to Section 2.18,
with the Issuing Bank holding the balance thereof after taking into account such
participations.

 

“Material Adverse Change” means any change in the business, property, financial
condition or operations of the Parent and its Subsidiaries has occurred which
could reasonably be expected to have a Material Adverse Effect.

 

“Material Adverse Effect” means any material adverse effect on the business,
property, financial condition, or operations of the Parent and its Subsidiaries
taken as a whole or the ability of either Borrower to perform its obligations
under any of the Loan Documents; provided that any quantification of threshold
amount in the representations, warranties, covenants, or Events of Default
contained in this Agreement shall not be deemed to indicate the threshold at
which a “Material Adverse Effect” would be caused.

 

“Material Subsidiary” means, on any date of its determination, any Subsidiary of
the Parent that owns assets having a book value equal to or greater than ten
percent (10%) of the book value of all assets of the Parent and its consolidated
Subsidiaries on such date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

-11-



--------------------------------------------------------------------------------

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Parent or any
ERISA Affiliate, and more than one employer other than the Parent or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Parent or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

 

“Net Income” means, for any Person for any period, such Person’s net income (or
loss) for such period, excluding (a) all extraordinary gains and losses, as
determined in accordance with GAAP, and (b) all net gains and losses on the sale
or other disposition, not in the ordinary course of business, of investments and
other capital assets, provided that there shall also be excluded any related
charges for taxes thereon, all as determined in accordance with GAAP.

 

“Note” means a promissory note of a Borrower requested by any Bank payable to
the order of such Bank, in substantially the form of Exhibit A, evidencing the
aggregate indebtedness of such Borrower to such Bank resulting from Advances
owed to such Bank.

 

“Notice of Borrowing” has the meaning specified in Section 2.02.

 

“Notice of Letter of Credit” has the meaning specified in Section 2.18(a).

 

“Obligations” means all obligations (liquidated, contingent or otherwise) from
time to time owed by a Borrower or any Subsidiary of a Borrower pursuant to, as
a result of or in connection with any of the Loan Documents, including all
principal of and interest on the Advances, all obligations to reimburse the
Issuing Bank for any payment under any Letter of Credit and all obligations to
pay fees, costs, expenses, indemnities and other amounts under any Loan
Document.

 

“Other Obligations” means, for any Person, as of any date of determination
thereof, the aggregate amount, determined in accordance with GAAP as of such
date, without duplication of any clause within this definition, all (i)
obligations of such Person under any lease which is treated as an operating
lease for financial accounting purposes and a financing lease for tax purposes,
in an amount equal to the base amount on which rental payments are measured
minus the unpaid balance contributed, pledged, or otherwise provided by such
Person or its Affiliates to collateralize the lessee’s obligations in connection
with such lease and minus the principal amount of any of the lessor’s debt that
such Person or its Affiliates have purchased; (ii) the net cash payment
obligations of such Person with respect to any forward sale contract for a
commodity with respect to which such Person has received a prepayment by a
counterparty thereto, provided that in no event shall “Other Obligations”
include forward sales contracts that are entered into in the ordinary course of
such Person’s trading business, if any, and not intended to function as a
borrowing of funds; and (iii) all guaranties of collection or payment of any
obligation described in clauses (i) and (ii) of any other Person; provided,
however, that in no event shall “Other Obligations” include (a) any completion
or performance guaranties (or similar

 

-12-



--------------------------------------------------------------------------------

guaranties that a project or a Subsidiary of such Person perform as planned) or
(b) pure operating leases entered in the ordinary course of business, including
but not limited to pure operating leases of business equipment.

 

“Other Taxes” has the meaning specified in Section 2.13(c).

 

“Parent” means ENSCO International Incorporated, a Delaware corporation.

 

“Payment Office” means the office of the Administrative Agent located at 2 Penns
Way, Suite 200, New Castle, DE 19720, or such other office as the Administrative
Agent may designate by written notice to the other parties hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

 

“Permitted Debt” means

 

(i) Debt incurred pursuant to this Agreement and the other Loan Documents;

 

(ii) Debt existing on the effective date of this Agreement, and subsequent
extensions, refinancings or renewals thereof, so long as such extensions,
refinancings or renewals do not cause the aggregate principal amount of such
Debt to increase from that in effect on the date of this Agreement;

 

(iii) Debt incurred under any interest rate agreements, foreign exchange
agreements or derivative obligations entered into by any of the Parent’s
Material Subsidiaries in the ordinary course of business, provided such
undertakings are not for speculative purposes;

 

(iv) Debt owing to the Parent or any Restricted Subsidiary;

 

(v) Debt of the Parent and/or any of the Restricted Subsidiaries under any
letters of credit supporting obligations which are not Debt, issued in the
ordinary course of business and obtained outside the facility represented by
this Agreement;

 

(vi) Debt incurred by the Parent and/or any Restricted Subsidiary (and
guarantees given by any Restricted Subsidiary supporting such Debt) to acquire,
construct, renovate or upgrade any drilling rig or marine transportation vessel,
including without limitation the Rigs;

 

(vii) Debt of any Person existing at the time such Person (a) becomes a
Subsidiary of the Parent or any of its Subsidiaries, or (b) is merged with or
into the Parent or any of its Subsidiaries; provided that no Default or Event of
Default exists at the time of or would occur as a result of the incurrence of
such Debt and that such Debt is not recourse to the Parent or any Restricted
Subsidiary prior to the date of such Person’s acquisition by or merger into the
Parent or any of its Subsidiaries; and

 

-13-



--------------------------------------------------------------------------------

(viii) Any other Debt of the Parent and/or the Restricted Subsidiaries that may
be incurred, provided (a) Parent is in proforma compliance with the financial
covenants that are set forth in Section 5.02(a) (as of the last day of the most
recently ended four fiscal quarter period) and Section 5.02(b) (immediately
after giving effect thereto), (b) no Default or Event of Default exists at the
time of the incurrence of such Debt, nor would such result therefrom, and (c)
the aggregate principal amount of such Debt of the Restricted Subsidiaries
(excluding all such Debt permitted under clauses (i)–(vii) above) outstanding at
any one time shall not exceed the greater of (1) $100,000,000 or (2) 10% of
Consolidated Tangible Net Worth; provided that no more than $50,000,000 of the
Debt permitted by this subclause (viii) may be Debt which constitutes capital
leases in accordance with GAAP.

 

“Permitted Liens” means

 

(i) Liens for taxes, assessments or governmental charges or levies on Property
of the Parent or a Restricted Subsidiary, if the same shall not at any time be
delinquent or are being contested in good faith and by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Parent or such Restricted Subsidiary;

 

(ii) Liens that are imposed by law in the ordinary course of business, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, statutory
landlord liens, maritime liens and other similar Liens, if the same shall not at
any time be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent or the appropriate Restricted Subsidiary;

 

(iii) Liens arising in the ordinary course of business out of or in connection
with pledges or deposits under workers’ compensation laws, unemployment
insurance, old age pensions, social security retirement benefits or other forms
of governmental insurance;

 

(iv) Liens created by any of the Loan Documents;

 

(v) Minor defects, irregularities and deficiencies in title to, and easements,
rights-of-way, zoning restrictions and other similar restrictions, charges or
encumbrances, defects and irregularities in the physical placement and location
of pipelines within areas covered by easements, leases, licenses and other
rights in real property in favor of the Parent or any Restricted Subsidiary, in
each case which do not interfere with the ordinary conduct of business, and
which do not materially detract from the value of the property which they
affect;

 

(vi) Any right of set-off arising under common law or by statute;

 

-14-



--------------------------------------------------------------------------------

(vii) Liens arising from judgments, decrees, arbitration awards or attachments
in existence not more than 30 days after the entry thereof or with respect to
which execution has been stayed or the payment of which is covered by insurance;

 

(viii) Liens against real property with respect to which the Parent or any
Restricted Subsidiary has been granted easements, rights-of-way or other real
estate interests, which have been created or incurred prior to the acquisition
by the Parent or such Restricted Subsidiary of such easements, rights-of-way or
other real estate interests, or thereafter by the Persons from whom the Parent
or such Restricted Subsidiary obtains such real estate interests and their
successors and assigns (other than the Parent or any Subsidiary);

 

(ix) Liens incurred in the ordinary course of business to secure performance of
tenders, bids or contracts entered into in the ordinary course of business,
including without limitation any rights of offset or liquidated damages,
penalties, or other fees that may be contractually agreed to in conjunction with
any tender, bid, or contract entered into by the Parent or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(x) Liens existing on the effective date of this Agreement and listed on
Schedule V and Liens incurred pursuant to subsequent extensions, refinancings,
or renewals of the underlying obligations secured by such Liens, provided that
no additional assets of the Parent or any of its Material Subsidiaries are
pledged in support thereof and that the underlying obligations do not increase;

 

(xi) Liens to secure Debt recorded as capital leases in accordance with GAAP;

 

(xii) Liens to secure supersedeas bonds in an aggregate outstanding amount not
to exceed $15,000,000 at any time;

 

(xiii) Liens to secure Debt incurred by the Parent or any Restricted Subsidiary
(and guarantees given by the Parent or any Restricted Subsidiary supporting such
Debt) (a) to acquire or construct any drilling rig or marine transportation
vessel, including without limitation any Rigs not owned by the Parent and any of
its Subsidiaries as of the date of this Agreement, provided that any such Lien
shall exist only against such drilling rig or marine transportation vessel
acquired or constructed, or (b) to renovate or upgrade any drilling rig or
marine transportation vessel, including without limitation the Rigs, which is
not owned by the Parent or any of its Subsidiaries on the date of this Agreement
but which is hereafter acquired or constructed by the Parent or such Restricted
Subsidiary incurring such Debt, provided that any such Lien shall exist only
against such drilling rig or marine transportation vessel renovated or upgraded;
and

 

(xiv) Any Liens on the Property of the Parent and the Restricted Subsidiaries
not permitted above in clauses (i) through (xiii) above which secure Debt in an
aggregate outstanding principal amount that does not exceed, at any time, the
greater of (a) $100,000,000 or (b) 10% of Consolidated Tangible Net Worth;

 

-15-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Parent or any ERISA Affiliate and covered by Title IV of ERISA.

 

“Prescribed Forms” means such forms or statements, and in such number of copies,
which may, from time to time, be prescribed by law and which, pursuant to
applicable provisions of (a) an income tax treaty between the United States and
the country of residence of the Bank providing the forms or statements, (b) the
Code, or (c) any applicable rule or regulation under the Code, permit the
Borrowers to make payments hereunder for the account of such Bank free of
deduction or withholding of income or similar taxes (except for any deduction or
withholding of income or similar taxes as a result of any change in or in the
interpretation of any such treaty, the Code or any such rule or regulation).

 

“Property” or “asset” (in either case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.

 

“Ratable Portion” means as to any Bank at any date (i) the amount obtained by
dividing (a) such Bank’s Commitment at such date by (b) the aggregate amount at
such date of all Commitments of all of the Banks, or (ii) if no Commitments
exist on such date, the amount obtained by dividing (a) such Bank’s Commitment
on the day immediately prior to the termination of the Commitments by (b) the
aggregate amount of all Commitments of all of the Banks on such day.

 

“Rating Category” means the relevant Level applicable from time to time as set
forth on Schedule II, which is based on the highest ratings of the Parent’s
senior unsecured long-term debt by S&P or Moody’s. If there is a one-notch split
between the two ratings, then the level corresponding to the higher rating shall
apply. If there is a more than a one-notch split in the two ratings, then the
rating that is one notch higher than the lowest rating shall apply.

 

“Register” has the meaning specified in Section 8.06(c).

 

“Reg U Limited Assets” means assets that are subject to any arrangement (as
contemplated by Regulation U) with any Bank, the Administrative Agent or the
Issuing Bank (i) that restricts the right or ability of the Parent or its
Subsidiaries to sell, pledge or otherwise dispose of (within the meaning of
Regulation U) such assets or (ii) that provides that the exercise of such right
is or may be cause for accelerating the maturity of all or any portion of the
Advances or any other amount payable hereunder or under such arrangement.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect.

 

-16-



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Federal Reserve Board, as the same is
from time to time in effect.

 

“Responsible Person” means the president, chief executive officer, or chief
financial officer, as the case may be, of a Borrower and any other designated
financial officer thereof, including without limitation any vice president –
finance, treasurer, assistant treasurer, or controller.

 

“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary and shall include EOIC and all Material Subsidiaries.

 

“Rig” means any and all mobile, offshore jack-up or semi-submersible drilling
units owned or leased by Parent or any of its Subsidiaries and shall include
those listed on Schedule IV, as same is supplemented and amended from time to
time, but excluding all platform rigs, all Lake Maracaibo type drilling barges,
and the mobile offshore jack-up drilling unit referred to as “ENSCO 64”.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc. on the date hereof.

 

“Stated Expiry Date” means the original expiration date stated on the face of
any Letter of Credit, or such other date, if any, to which the Issuing Bank
extends the expiration of such Letter of Credit at the request of the applicable
Borrower.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture, or
other entity of which more than 50% of the outstanding capital stock or other
Equity Interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other Equity Interest of any other class or classes of
such corporation, partnership, joint venture, or other entity shall or might
have voting power upon the occurrence of any contingency) is at the time owned
directly or indirectly by such Person. Unless otherwise provided or the context
otherwise requires, the terms “Subsidiary” and “Subsidiaries” refer to a
Subsidiary or Subsidiaries of the Parent.

 

“Syndication Agent” means JPMorgan Chase Bank, NA, a national banking
association.

 

“Taxes” has the meaning specified in Section 2.13(a).

 

“Termination Date” means June 23, 2010 or the earlier date of termination in
whole of the Commitments pursuant to this Agreement.

 

“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, or (b) the withdrawal of the Parent or any ERISA Affiliate
from a Multiple Employer Plan during a plan year in which it was a “substantial
employer”, as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Parent or any ERISA Affiliate under Section 4064
of ERISA upon the termination of a Multiple Employer Plan, or (c) the
distribution of a notice of intent to

 

-17-



--------------------------------------------------------------------------------

terminate a Plan pursuant to Section 4041(a)(2) of ERISA or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

 

“Type” has the meaning specified in the definition of the term “Advance” (with
respect to a Advance) and in the definition of the term “Borrowing” (with
respect to a Borrowing).

 

“Unrestricted Subsidiary” means any Subsidiary of the Parent designated as such
on Schedule III hereto, as supplemented or amended from time to time, which
designation, amendment and supplement must be approved by the Majority Banks,
such approval not to be unreasonably withheld.

 

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even thought the
right to so vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning given such term under Part I of Subtitle
E of Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”. Unless otherwise indicated, all references to a particular time
are references to New York City time.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance
with financial covenants shall be based on, GAAP; provided the financial
statements and reports required pursuant to Sections 5.01(a)(i) and (ii) shall
be prepared in accordance with generally accepted accounting principles
consistently applied except to the extent stated therein.

 

SECTION 1.04. Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation,”, the term “include”
shall mean “include, without limitation,” and the term “includes” shall mean
“includes, without limitation,”.

 

-18-



--------------------------------------------------------------------------------

ARTICLE II

 

AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01. The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrowers
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount equal to (a) the amount set opposite such Bank’s name on
Schedule VI hereto as its Commitment or, if such Bank has entered into any
Assignment and Acceptance, or increased its Commitment pursuant to Section 2.19,
set forth for such Bank as its Commitment in the Register maintained by the
Administrative Agent pursuant to Section 8.06(c), as such amount may be adjusted
pursuant to Section 2.15, Section 2.16 or Section 6.01 (such Bank’s
“Commitment”) minus (b) such Bank’s Ratable Portion of outstanding Letter of
Credit Liabilities; provided that (i) no Advance shall be required to be made,
except as part of a Borrowing that is in an aggregate amount not less than
$10,000,000 (and in integral multiples of $1,000,000 in excess thereof), and
each Borrowing shall consist of Advances of the same Type having (in the case of
a Borrowing comprised of LIBOR Advances) the same Interest Period, made on the
same day by the Banks ratably according to their respective Commitments, and
(ii) the aggregate outstanding principal amount of all Advances made to EOIC
shall not exceed the EOIC Sublimit minus the EOIC Letter of Credit Liabilities.
Within the limits set forth in the preceding sentence, the Borrowers may borrow,
prepay pursuant to Section 2.09 and reborrow under this Section 2.01 until the
Termination Date, but in no event will any Bank be obligated to make any
Advance, if the amount of such Advance plus all other Advances owed to such Bank
would exceed its Commitment.

 

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than noon (New York City time) (x) in the case of a proposed
Borrowing comprised of LIBOR Advances, at least three Business Days prior to the
date of the proposed Borrowing (or, as to any proposed Borrowing comprised of
LIBOR Advances, at such other time as the applicable Borrower and the Banks may
agree to for such proposed Borrowing) and (y) in the case of a proposed
Borrowing comprised of Base Rate Advances, on the day of the proposed Borrowing,
by the applicable Borrower to the Administrative Agent, which shall give to each
Bank prompt notice thereof by telex or telecopy or in accordance with Section
8.17. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be given
in accordance with Section 8.02, in substantially the form of Exhibit B,
identifying therein the requested Borrowing specifying therein the requested (i)
date of such Borrowing, (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
comprised of LIBOR Advances, initial Interest Period for each such Advance,
provided that the applicable Borrower may not specify LIBOR Advances for any
Borrowing if, after giving effect to such Borrowing, LIBOR Advances having more
than eight different Interest Periods shall be outstanding. In the case of a
proposed Borrowing comprised of LIBOR Advances, the Administrative Agent shall
promptly notify each Bank of the applicable interest rate under Section 2.05(b).
Each Bank shall, before noon (2:00 P.M. in the case of a Borrowing comprised of
Base Rate Advances) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
Payment Office, in same day funds, such Bank’s ratable portion of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
at the Administrative Agent’s aforesaid address.

 

-19-



--------------------------------------------------------------------------------

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
that gives such Notice of Borrowing. In the case of any Borrowing which the
related Notice of Borrowing specifies is to be comprised of LIBOR Advances, the
applicable Borrower shall indemnify each Bank against any loss, cost or expense
incurred by such Bank as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date. Any Bank requesting
indemnification under this Section 2.02(b) shall provide to the applicable
Borrower a reasonable explanation of any such loss, cost, or expense for which
such Bank requests indemnification.

 

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Bank shall not have
so made such ratable portion available to the Administrative Agent, such Bank
and the applicable Borrower severally agree to repay to the Administrative Agent
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the applicable Borrower until the date
such amount is repaid to the Administrative Agent, (i) in the case of a
Borrower, one Business Day after the Administrative Agent requests such payment
from such Borrower, which request shall not be sooner than one Business Day
after such Bank’s ratable portion was due, with interest at the interest rate
applicable at the time to Advances comprising such Borrowing, and (ii) in the
case of such Bank, forthwith upon demand, with interest at the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Advance as part of
such Borrowing for purposes of this Agreement.

 

(d) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.

 

(e) Each Bank, at its option, may request a Note of each Borrower payable to the
order of such Bank, evidencing the indebtedness of such Borrower to such Bank
resulting from Advances owing to such Bank, in substantially the form of Exhibit
A hereto.

 

SECTION 2.03. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Bank a facility fee on the average daily amount of such
Bank’s Commitment, regardless of usage, from the date hereof in the case of each
Bank listed on the signature pages hereof and from the effective date specified
in the Assignment and Acceptance pursuant to which it became a Bank in the case
of each other Bank until the Termination Date at the rate per annum set forth in
Schedule II hereto under the heading “Facility Fee” for the relevant Rating
Category

 

-20-



--------------------------------------------------------------------------------

applicable from time to time. The facility fee is payable quarterly in arrears
on the last day of each March, June, September and December, commencing June 30,
2005, and on the Termination Date.

 

(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Bank a utilization fee for each day on which 50% or more of the Commitment
of such Bank is funded, from the date hereof in the case of each Bank listed on
the signature pages hereof and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Bank in the case of each
other Bank until the Termination Date, at the rate per annum equal to 0.10% of
the aggregate principal amount of outstanding Advances on such day. The
utilization fee is payable quarterly in arrears on the last day of each March,
June, September and December, commencing June 30, 2005, and on the Termination
Date.

 

(c) The Borrowers shall pay to the Administrative Agent such fees as may be
separately agreed to by the Borrowers and the Administrative Agent, as the case
may be.

 

SECTION 2.04. Repayment. The Borrowers shall repay to the Banks the principal of
all of the Advances on the Termination Date. Additionally, if at any time the
aggregate principal amount of all Advances owed to any Bank, plus such Bank’s
Ratable Portion of the Letter of Credit Liabilities then outstanding, exceeds
its Commitment, the Borrowers shall ratably repay to the Banks the Advances in
an amount necessary so that no Bank is owed a principal amount of Advances that
exceeds its Commitment minus such Bank’s Ratable Portion of Letter of Credit
Liabilities.

 

SECTION 2.05. Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Advance owed by it to each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

 

(a) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate in
effect from time to time, payable quarterly on the last day of each March, June,
September and December during such periods, on each other date provided herein
and on the date such Base Rate Advance shall be changed (in whole or in part) as
a result of any division or combination of any Borrowing or shall be Converted
(in whole or in part); provided that any amount of principal (other than
principal of LIBOR Advances bearing interest pursuant to the proviso to Section
2.05(b)) which is not paid when due (whether at stated maturity, by acceleration
or otherwise) shall bear interest, from the date on which such amount is due
until such amount is paid in full, payable on demand, at a rate per annum equal
at all times to the sum of 2% per annum plus the Applicable Base Rate Margin in
effect from time to time.

 

(b) LIBOR Advances. During such periods as such Advance is a LIBOR Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the sum of the LIBO Rate for such Interest Period for such Advance plus the
Applicable Margin for such Interest Period, payable on the last day of such
Interest Period, on each other date provided herein and, if such Interest Period
has a duration of more than three months, on the day which occurs during such
Interest Period three months from the first day of such Interest Period;
provided that any amount of principal of any LIBOR Advance which is not paid
when due

 

-21-



--------------------------------------------------------------------------------

(whether at stated maturity, by acceleration or otherwise) shall bear interest,
from the date on which such amount is due until such amount is paid in full,
payable on demand, at a rate per annum equal at all times to the greater of (x)
the sum of 2% per annum plus the Base Rate in effect from time to time, and (y)
the sum of 2% per annum plus the rate per annum required to be paid on such
Advance immediately prior to the date on which such amount became due.

 

SECTION 2.06. Additional Interest on LIBOR Advances. If any Bank is required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
and if as a result thereof there is an increase in the cost to such Bank of
agreeing to make or making, funding or maintaining LIBOR Advances, then the
applicable Borrower or Borrowers shall from time to time, upon demand by such
Bank (with a copy of such demand to the Administrative Agent), unless such Bank
withdraws its demand for such additional amounts pursuant to Section 2.16(b) or
the applicable Borrower or Borrowers are not obligated to pay such amounts
pursuant to Section 2.16(a), pay to the Administrative Agent for the account of
such Bank additional amounts, as additional interest hereunder, sufficient to
compensate such Bank for such increased cost. Such Bank shall provide to the
applicable Borrower or Borrowers a reasonable explanation of such amounts to be
paid.

 

SECTION 2.07. Interest Rate Determination and Protection. (a) The Administrative
Agent shall give prompt notice to the Parent and the Banks of the applicable
interest rate determined by the Administrative Agent for purposes of Section
2.05(b).

 

(b) If the Administrative Agent is unable to obtain timely information for
determining the LIBO Rate for any LIBOR Advance,

 

(i) the Administrative Agent shall forthwith notify the Parent and the Banks
that the interest rate cannot be determined for such LIBOR Advances,

 

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(iii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or make divisions or combinations of Borrowings resulting in, LIBOR
Advances or LIBOR Borrowings shall be suspended until the Administrative Agent
shall notify the Parent and the Banks that the circumstances causing such
suspension no longer exist.

 

(c) If the Majority Banks notify the Administrative Agent that either (A) the
applicable interest rate for any Interest Period for any LIBOR Advance will not
adequately reflect the cost to such Majority Banks of making, funding or
maintaining their respective LIBOR Advances for such Interest Period, or (B)
Dollar deposits in the amounts of their respective Advances for such Interest
Period are not available to them in the London interbank market, the
Administrative Agent shall forthwith so notify the Parent and the Banks,
whereupon

 

(i) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or, if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

-22-



--------------------------------------------------------------------------------

(ii) the obligation of the Banks to make, or to Convert Advances or Borrowings
into, or to make divisions or combinations of Borrowings resulting in, LIBOR
Advances or LIBOR Borrowings shall be suspended until the Administrative Agent
shall notify the Parent and the Banks that the circumstances causing such
suspension no longer exist.

 

(d) If a Borrower shall fail to select the duration of any Interest Period for
any LIBOR Advances in accordance with the provisions contained in the definition
of “Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify such Borrower and the Banks and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into LIBOR
Advances with an Interest Period of one month.

 

(e) At the end of the relevant Interest Period following the date on which the
aggregate unpaid principal amount of Advances comprising any LIBOR Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than
$1,000,000, such Advances shall automatically Convert into Base Rate Advances,
and on and after such date the right of the applicable Borrower to Convert such
Advances into LIBOR Advances shall terminate; provided that if and so long as
each such Advance shall be of the same Type and have an Interest Period ending
on the same date as Advances comprising another Borrowing or other Borrowings,
and the aggregate unpaid principal amount of all such Advances of all such
Borrowings shall equal or exceed $1,000,000, the applicable Borrower shall have
the right to continue all such Advances as, or to Convert all such Advances
into, Advances of such Type having an Interest Period ending on such date.

 

(f) Upon the occurrence and during the continuance of an Event of Default, each
LIBOR Advance shall automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance.

 

SECTION 2.08. Voluntary Conversion of Borrowings; Continuation of LIBOR
Borrowings. (a) The applicable Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than noon (x) in the case of a
proposed Conversion into a LIBOR Borrowing, on the third Business Day prior to
the date of the proposed Conversion and (y) in the case of a proposed Conversion
into a Base Rate Borrowing, on the date of the proposed Conversion and subject
to the limitations in Section 2.02(a) as to the number of permitted Interest
Periods and subject to the provisions of Sections 2.07, 2.08(c) and 2.11,
Convert all or any portion of a Borrowing of one Type into a Borrowing of
another Type; provided that any Conversion of any LIBOR Borrowing shall be made
on, and only on, the last day of an Interest Period for such LIBOR Borrowing.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Borrowing (or identified
portion thereof) to be Converted and the Type into which it is to be Converted,
and (iii) if such Conversion is into a LIBOR Borrowing, the duration of the
Interest Period for each LIBOR Advance comprising such LIBOR Borrowing.

 

(b) The applicable Borrower may continue all or any portion of any LIBOR
Borrowing as a LIBOR Borrowing for an additional Interest Period that complies
with the requirements set forth in the definition herein of “Interest Period,”
by giving notice of such Interest Period as set forth in such definition,
subject to the limitations in Section 2.02(a) as to the number of permitted
Interest Periods and subject to the provisions of Sections 2.07, 2.08(c) and
2.11.

 

-23-



--------------------------------------------------------------------------------

(c) All Borrowings, divisions and combinations of Borrowings, Conversions and
continuations under this Agreement shall be effected in a manner that (i) treats
all Banks ratably (including, for example, effecting Conversions of any portion
of a Borrowing in a manner that results in each Bank retaining its same ratable
percentage of both the Converted portion and the remaining portion not
Converted), and (ii) in the case of LIBOR Borrowings, results in each LIBOR
Borrowing (including, in the case of any Conversion of a portion of a LIBOR
Borrowing, both the Converted portion and the remaining portion not Converted)
being in an amount not less than $1,000,000; provided that clause (ii)
immediately above shall not limit the Borrowers’ rights under the proviso of
Section 2.07(e). Upon Conversion of any Borrowing, or portion thereof, into a
particular Type, all Advances comprising such Borrowing or portion thereof, as
the case may be, will be deemed Converted into Advances of such Type.
Notwithstanding any other provision hereof, during the continuance of any Event
of Default no Borrower may divide or combine Borrowings, continue all or any
portion of any LIBOR Borrowing for an additional Interest Period or Convert all
or any portion of a Borrowing into a LIBOR Borrowing.

 

SECTION 2.09. Optional Prepayments. Each Borrower may (i) in respect of LIBOR
Advances, upon at least two Business Days’ notice, and (ii) in respect of Base
Rate Advances, upon notice by noon on the day of the proposed prepayment, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment and the Types of Advances to be prepaid, and the specific
Borrowing or Borrowings to be prepaid in whole or in part, and if such notice is
given the applicable Borrower shall, prepay the outstanding principal amounts of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid without premium or penalty; provided that each partial prepayment
shall be in an aggregate principal amount not less than $10,000,000 (and in
increments of $1,000,000 in excess thereof), and provided further that if such
Borrower prepays any LIBOR Advance on any day other than the last day of an
Interest Period therefor, such Borrower shall compensate the Banks pursuant to
Section 8.04(b).

 

SECTION 2.10. Increased Costs; Capital Adequacy, Etc. (a) If, due to either (i)
the introduction of or any change in or in the interpretation of any law or
regulation by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof or (ii) the compliance
with any guideline or request from any governmental authority, central bank or
comparable agency (whether or not having the force of law), there shall be any
increase in the cost to any Bank of agreeing to make or making, funding or
maintaining LIBOR Advances (other than increased costs described in Section 2.06
or in Section 2.10(c) below), then the applicable Borrower or Borrowers shall
from time to time, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank additional amounts sufficient to compensate such Bank for such increased
cost unless such Bank shall have withdrawn its demand for additional
compensation for such increased cost pursuant to Section 2.16(b) or such
Borrower is not obligated to pay such amounts pursuant to Section 2.16(a). Such
Bank shall provide to such Borrower a reasonable explanation of such amounts to
be paid by such Borrower.

 

-24-



--------------------------------------------------------------------------------

(b) If the applicable Borrower so notifies the Administrative Agent within five
Business Days after any Bank notifies such Borrower of any increased cost
pursuant to the provisions of Section 2.10(a), such Borrower shall Convert all
Advances of the Type affected by such increased cost of all Banks then
outstanding into Advances of another Type in accordance with Section 2.08 and,
additionally, reimburse such Bank for such increased cost in accordance with
Section 2.10(a).

 

(c) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
lending office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency (except to the extent such request or directive arises as a
result of the individual creditworthiness of such Bank), has the effect of
increasing the amount of capital required or expected to be maintained as a
result of its Commitment hereunder or the existence of any Letter of Credit,
such Bank shall have the right to give prompt written notice and demand for
payment thereof to the applicable Borrower with a copy to the Administrative
Agent (which notice and demand shall show in reasonable detail the calculation
of such additional amounts as shall be required to compensate such Bank for the
increased cost to such Bank as a result of such increase in capital and shall
certify that such costs are generally being charged by such Bank to other
similarly situated borrowers under similar credit facilities), although the
failure to give any such notice shall not, unless such notice fails to set forth
the information required above, release or diminish any of the Borrowers’
obligations to pay additional amounts pursuant to this Section 2.10(c), and
subject to Section 2.16, such Borrower shall pay such additional amounts.

 

(d) Each Bank shall use its best efforts (consistent with its internal policies
and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any increased costs
under this Section 2.10 or to eliminate the amount of any such increased cost
which may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Applicable Lending Office shall be made if, in the
reasonable judgment of such Bank, such selection or change would be
disadvantageous to such Bank.

 

(e) No Bank shall be entitled to recover increased costs pursuant to this
Section 2.10, (a) incurred or accruing more than 90 days prior to the date on
which such Bank sent to the applicable Borrower a written notice and demand for
payment as specified in this Section 2.10, or (b) to the extent that such
increased costs have resulted from the failure of such Bank to have complied
with Section 2.10(d).

 

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any governmental authority, central bank
or comparable agency shall assert that it is unlawful (such unlawfulness or such
assertion of unlawfulness being an “Illegality Event”), for any Bank or its
Eurodollar Lending Office (such a Bank being an “Affected Bank”) to perform its
obligations hereunder to make LIBOR Advances or to continue to fund or maintain
LIBOR Advances hereunder, then, on notice thereof and demand therefor by such
Bank to the applicable

 

-25-



--------------------------------------------------------------------------------

Borrower through the Administrative Agent, (a) the obligation of the Banks to
make, or to Convert Advances or Borrowings into, or to make divisions or
combinations of Borrowings resulting in, LIBOR Advances or LIBOR Borrowings
shall be suspended until the time set forth in the next succeeding sentence, and
(b) the applicable Borrower shall forthwith Convert all LIBOR Advances of all
Banks then outstanding into Advances of another Type in accordance with Section
2.08. The suspension of the obligation of the Banks to make LIBOR Advances or to
continue to fund or maintain LIBOR Advances, as set forth in the preceding
sentence, shall terminate upon the earliest to occur of the following: (i) the
withdrawal by each Affected Bank of its notice and demand with respect to the
Illegality Event referenced in this Section 2.11, (ii) the replacement by the
Parent of each Affected Bank pursuant to Section 2.16(a) hereof with an Eligible
Assignee that is not an Affected Bank, and (iii) the termination by the Parent
of each Affected Bank pursuant to Section 2.16(b) hereof. If an Illegality Event
has ceased to exist with respect to a Bank that has given notice and demand with
respect to such Illegality Event pursuant to this Section 2.11, such Bank shall
promptly withdraw such notice and demand by giving written notice of withdrawal
to the Administrative Agent and the Parent. Upon termination of such suspension
pursuant to clause (i), (ii) or (iii) above, as applicable, the Administrative
Agent shall notify each Bank of such termination, and the Banks shall thereupon
again be obligated to make LIBOR Advances and LIBOR Borrowings and to continue
to fund, maintain, and Convert LIBOR Advances and LIBOR Borrowings in each case
in accordance with and to the extent provided in this Agreement.

 

SECTION 2.12. Payments and Computations. (a) Each Borrower shall make each
payment under any Loan Document not later than noon on the day when due in
Dollars to the Administrative Agent at its Payment Office (or to the Issuing
Bank, in the case of payments to the Issuing Bank under Section 2.18) in same
day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest, fees or
commissions on Letters of Credit as contemplated by Section 2.18(b) ratably
(other than amounts payable pursuant to Section 2.06, 2.10, 2.13, 2.16 or 8.04)
to the Banks (decreased, as to any Bank, for any taxes withheld in respect of
such Bank as contemplated by Section 2.13(b)) for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Bank to such Bank for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.06(c), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the Notes (if any) in respect of the interest assigned thereby to the Bank
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves. At the time of each payment of any
principal of or interest on any Borrowing to the Administrative Agent, the
applicable Borrower shall notify the Administrative Agent of the Borrowing to
which such payment shall apply. In the absence of such notice, the
Administrative Agent may specify the Borrowing to which such payment shall
apply.

 

(b) All computations of interest based on the Base Rate (except during such
times as the Base Rate is determined pursuant to clause (c) of the definition
thereof) shall be made by the Administrative Agent on the basis of a year of 365
or 366 days, as the case may be, and all computations of interest based on the
LIBO Rate, the Federal Funds Rate, of any fee payable

 

-26-



--------------------------------------------------------------------------------

under Section 2.03, Section 2.18(b), or, during such times as the Base Rate is
determined pursuant to clause (c) of the definition thereof, the Base Rate shall
be made by the Administrative Agent, and all computations of interest pursuant
to Section 2.06 shall be made by a Bank, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent (or, in the case of
Section 2.06, by a Bank) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c) Whenever any payment hereunder or under the Notes (if any) shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of LIBOR Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Banks hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent such Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.13. Taxes. (a) Any and all payments by the Borrowers hereunder or
under the Notes (if any) shall be made, in accordance with Section 2.12, free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges, fees, duties or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Administrative Agent, (1) taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which (or by a jurisdiction
under the laws of a political subdivision of which) such Bank or Administrative
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Bank, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof and (2) any taxes imposed by the United States
of America by means of withholding at the source if and to the extent that such
taxes shall be in effect and shall be applicable, on the date hereof (or, with
respect to any entity that becomes a Bank after the date hereof, on the date
such entity becomes a Bank), to payments to be made to such Bank or the
Administrative Agent (all such non-excluded taxes, levies, imposts, deductions,
charges, fees, duties, withholdings and liabilities being hereinafter referred
to as “Taxes”). If a Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note (if any) to any
Bank or the Administrative Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions

 

-27-



--------------------------------------------------------------------------------

been made, (ii) such Borrower shall make such deductions, and (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

(b) Notwithstanding anything to the contrary contained in this Agreement, each
of the Borrowers and the Administrative Agent shall be entitled, to the extent
they are required to do so by law, to deduct or withhold income or other similar
taxes imposed by the United States of America from interest, fees or other
amounts payable hereunder for the account of any Bank (without the payment by a
Borrower of increased amounts to such Bank pursuant to clause (a) above) other
than a Bank (i) which is a domestic corporation (as such term is defined in
Section 7701 of the Code) for federal income tax purposes or (ii) which has the
duly executed Prescribed Forms on file with the Parent and the Administrative
Agent for the applicable year to the extent deduction or withholding of such
taxes is not required as a result of the filing of such duly executed Prescribed
Forms, provided that if a Borrower shall so deduct or withhold any such taxes,
it shall provide a statement to the Administrative Agent and such Bank, setting
forth the amount of such taxes so deducted or withheld, the applicable rate and
any other information or documentation which such Bank or the Administrative
Agent may reasonably request for assisting such Bank or the Administrative Agent
to obtain any allowable credits or deductions for the taxes so deducted or
withheld in the jurisdiction or jurisdictions in which such Bank is subject to
tax.

 

(c) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes (if any)
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes (hereinafter referred to as “Other Taxes”).

 

(d) Each Borrower, to the fullest extent permitted by law, will indemnify each
Bank and the Administrative Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) paid by such Bank or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted, except (i) if such Taxes,
Other Taxes, or other liability arise as a result of the gross negligence or
willful misconduct of such Bank or Administrative Agent or (ii) if such Taxes,
Other Taxes, or other liability arise as a result of such Bank’s failure to file
any Prescribed Forms which are available to it and for which it qualifies. This
indemnification shall be made within 30 days from the date such Bank or the
Administrative Agent (as the case may be) makes written demand therefor. No Bank
nor the Administrative Agent shall be indemnified for Taxes incurred or accrued
more than 90 days prior to the date that such Bank or the Administrative Agent
notifies the applicable Borrower thereof.

 

(e) Within 30 days after the date of any payment of Taxes by or at the direction
of a Borrower, such Borrower will furnish to the Administrative Agent, at its
address referred to in Section 8.02, (i) the original or a certified copy of a
receipt evidencing payment thereof, if the relevant taxing authority provides a
receipt, or (ii) if the relevant taxing authority does not provide a receipt,
other reasonable evidence of the payment thereof. Should any Bank or the
Administrative Agent ever receive any refund, credit or deduction from any
taxing authority to

 

-28-



--------------------------------------------------------------------------------

which such Bank or the Administrative Agent would not be entitled but for the
payment by a Borrower of Taxes as required by this Section 2.13 (it being
understood that the decision as to whether or not to claim, and if claimed, as
to the amount of any such refund, credit or deduction shall be made by such Bank
or the Administrative Agent in its sole discretion), such Bank or the
Administrative Agent, as the case may be, thereupon shall repay to such Borrower
an amount with respect to such refund, credit or deduction equal to any net
reduction in taxes actually obtained by such Bank or the Administrative Agent,
as the case may be, and determined by such Bank or the Administrative Agent, as
the case may be, to be attributable to such refund, credit or deduction.

 

(f) Each Bank shall use its best efforts (consistent with its internal policies
and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any Taxes or Other
Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall be made if, in the reasonable judgment
of such Bank, such selection or change would be disadvantageous to such Bank.

 

(g) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.13 shall survive the payment in full of principal and interest
hereunder and under the Notes.

 

SECTION 2.14. Sharing of Payments, Etc. (a) If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it (other than pursuant to
Section 2.06, 2.10, 2.13, 2.16 or 8.04) in excess of its ratable share of
payments on account of the Advances obtained by all the Banks, such Bank shall
forthwith purchase from the other Banks such participations in the Advances made
by them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each of them, provided that if all or any portion of such
excess payment is thereafter recovered from such purchasing Bank, such purchase
from each Bank shall be rescinded and such Bank shall repay to the purchasing
Bank the purchase price to the extent of its ratable share (according to the
proportion of (i) the amount of the participation purchased from such Bank as a
result of such excess payment to (ii) the total amount of such excess payment)
of such recovery together with an amount equal to such Bank’s ratable share
(according to the proportion of (i) the amount of such Bank’s required repayment
to (ii) the total amount so recovered from the purchasing Bank) of any interest
or other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered.

 

(b) Each Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.14 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of such Borrower in the amount of such participation.

 

SECTION 2.15. Ratable Reduction or Termination of the Commitments; Effect of
Termination. (a) The Parent shall have the right, upon at least three Business
Days’ notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the Banks,
provided that each partial reduction shall be in the aggregate amount of at
least $10,000,000 or any whole multiple of $1,000,000 in excess thereof.
Commitments terminated or reduced pursuant to the preceding sentence may not be
reinstated.

 

-29-



--------------------------------------------------------------------------------

(b) Upon and at all times after any Commitment of any Bank is terminated in
whole pursuant to any provision of this Agreement, such Commitment shall be zero
and such Bank shall have no further obligation to make any Advances.

 

SECTION 2.16. Replacement of Bank; Additional Right to Terminate Commitments. In
the event that any Bank demands payment pursuant to Section 2.06, 2.10 or 2.13,
or any Bank becomes an Affected Bank as set forth in Section 2.11, the Parent
shall have the right, within 45 days after the date of the giving by such Bank
of any notice or demand required or otherwise permitted to be given pursuant to
Section 2.06, 2.10, 2.11 or 2.13 and if no Event of Default or Default then
exists, to either replace such Bank in accordance with the procedure set forth
in Section 2.16(a) or terminate all of such Bank’s Commitments in accordance
with the procedure set forth in Section 2.16(b); provided that no such
replacement or termination shall be effected without (i) the prior written
consent of the Issuing Bank (such consent not to be unreasonably withheld, but
any withholding of consent by the Issuing Bank based on any good faith concern
of the Issuing Bank regarding the creditworthiness of the replacement Bank shall
be deemed a reasonable withholding of consent), (ii) in the case of a
termination pursuant to Section 2.16(b), a simultaneous reduction of the Letters
of Credit in amounts such that there is no increase in the potential exposure of
the Issuing Bank that is not participated to other Banks hereunder, and (iii) in
the case of the replacement or termination of the Bank that is the Issuing Bank,
termination of all Letters of Credit issued by such Issuing Bank.

 

(a) If the Parent determines to replace a Bank pursuant to this Section 2.16,
then the Parent will have the right to replace such Bank with an Eligible
Assignee in accordance with Section 8.06(a), (b) and (d) (including execution of
an appropriate Assignment and Acceptance), provided that such Eligible Assignee
(i) shall unconditionally offer in writing (with a copy to the Administrative
Agent) to purchase all of such Bank’s rights hereunder and interest in the
Advances owing to such Bank and the Note (if any) held by such Bank without
recourse at the principal amount of such Note plus interest and accrued fees to
the date of such purchase on a date therein specified, and (ii) shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, as
assignee, pursuant to which such Eligible Assignee becomes a party hereto with a
Commitment equal to that of the Bank being replaced (plus, if such Eligible
Assignee is already a Bank, the amount of its Commitment, respectively, prior to
such replacement); provided, further, that no Bank or other Person shall have
any obligation to increase any of its Commitments or otherwise to replace, in
whole or in part, any Bank. Upon satisfaction of the requirements set forth in
the first sentence of this Section 2.16(a), acceptance of such offer to purchase
by the Bank to be replaced, payment to such Bank of the purchase price in
immediately available funds, and the payment by the Borrowers of all requested
costs accruing to the date of purchase which the Borrowers are obligated to pay
under Section 8.04 and all other amounts owed by the Borrowers to such Bank
(other than the principal of and interest on the Advances of such Bank and
accrued fees to the date of such purchase that are purchased by such Eligible
Assignee), such Eligible Assignee shall constitute a “Bank” hereunder with
Commitments as so specified and the Bank being so replaced shall no longer
constitute a “Bank” hereunder and all of its Commitments shall be deemed
terminated, except that the rights under Sections 2.06, 2.10, 2.13 and 8.04 of
the Bank being so replaced shall

 

-30-



--------------------------------------------------------------------------------

continue with respect to events and occurrences occurring before or concurrently
with its ceasing to be a “Bank” hereunder. If, however, (x) a Bank accepts such
an offer and such Eligible Assignee fails to purchase such rights and interest
on such specified date in accordance with the terms of such offer, the Borrowers
shall continue to be obligated to pay the increased costs and additional amounts
due to such Bank pursuant to Sections 2.06, 2.10 and 2.13 (if a demand or notice
for payment of increased costs or additional amounts pursuant to any of such
Sections is the basis of the proposed replacement), or (y) the Bank proposed to
be replaced fails to accept such purchase offer, the Borrowers (if a demand or
notice for payment of increased costs or additional amounts pursuant to any of
such Sections is the basis of the proposed replacement) shall not be obligated
to pay to such Bank such increased costs or additional amounts incurred or
accrued from and after the date of such purchase offer, and neither the failure
to purchase as set forth in clause (x) of this sentence nor the failure to
accept a purchase offer as set forth in clause (y) of this sentence, shall
affect any rights the Borrowers may have to terminate such Bank’s Commitments in
accordance with Section 2.16(b).

 

(b) In the event that the Parent determines to terminate a Bank’s Commitments
pursuant to this Section 2.16, the Parent shall have the right to terminate such
Bank’s Commitments and shall give notice to such Bank of the Parent’s election
to terminate (a copy of such notice to be sent to the Administrative Agent), and
such termination shall become effective on the date specified in such notice
(which shall be 15 days after the date of such notice, provided that if the 15th
day after the date of such notice is not a Business Day, the date specified in
such notice shall be the first Business Day next succeeding such 15th day)
unless such Bank withdraws its demand or notice for increased costs or
additional amounts (if such a demand or notice is the basis for the proposed
termination). On the date of the termination of the Commitments of any Bank
pursuant to this Section 2.16(b), the Borrowers shall pay all amounts owed by
the Borrowers to such Bank under this Agreement and under the Note payable to
such Bank (including principal of and interest on the Advances owed to such
Bank, accrued fees and amounts specified in such Bank’s notice and demand (if
any) delivered pursuant to Sections 2.06, 2.10 or 2.13, as the case may be, with
respect to the period prior to such termination) and such Bank shall thereupon
cease to be a “Bank” hereunder for all purposes and its Commitments shall be
deemed terminated, except that such Bank’s rights under Sections 2.06, 2.10,
2.13 and 8.04 shall continue with respect to events and occurrences occurring
before or concurrently with its ceasing to be a “Bank” hereunder.

 

SECTION 2.17. Certificates of Banks. Without limitation to the requirements of
Section 2.10(c), any Bank demanding or giving notice of amounts due to such Bank
under this Article II shall, as part of each demand or notice for payment
required under this Article II, deliver to the applicable Borrower (with a copy
to the Administrative Agent) a certificate setting forth in reasonable detail
the amount and basis of the increased costs or additional amounts payable to
such Bank hereunder and such certificate shall be conclusive and binding on such
Borrower in the absence of manifest error.

 

SECTION 2.18. Letters of Credit. (a) The Issuing Bank agrees, on the terms and
conditions herein set forth, to issue Letters of Credit for the account of each
Borrower from time to time on any Business Day during the period from the date
hereof until one calendar week before the Termination Date; provided that (i) at
no time shall the Letter of Credit Liabilities exceed $100,000,000, (ii) at no
time shall the EOIC Letter of Credit Liabilities exceed the EOIC

 

-31-



--------------------------------------------------------------------------------

Sublimit minus the aggregate outstanding principal amount of Advances to EOIC,
(iii) no Letter of Credit shall have a Stated Expiry Date later than the earlier
of (A) one year from the date of its issuance unless otherwise extended by the
Issuing Bank or, subject to the consent of the Issuing Bank, such Letters of
Credit contain language providing for their automatic renewal or (B) the
Termination Date, and (iv) at no time shall a Letter of Credit be issued if,
after giving effect thereto, any Bank’s Ratable Portion of the Letter of Credit
Liabilities plus the aggregate amount of Advances owed to such Bank exceed such
Bank’s Commitment. In the case of a Letter of Credit containing language
providing for its automatic renewal, each Borrower acknowledges and agrees that,
if any such automatic renewal would cause the Stated Expiry Date of such Letter
of Credit to be later than the Termination Date, the Issuing Bank may give
notice to the beneficiary of such Letter of Credit that such automatic renewal
shall not take place. Each Letter of Credit shall be issued on notice given by a
Borrower to the Issuing Bank and the Administrative Agent (which shall give to
each Bank prompt notice thereof) not later than noon on the third Business Day
prior to the date of the issuance of the proposed Letter of Credit. Each such
notice of a Letter of Credit (a “Notice of Letter of Credit”) shall be given in
accordance with Section 8.02, in substantially the form of Exhibit D, specifying
therein the requested (A) date of issuance of such Letter of Credit (which shall
be a Business Day), (B) the Borrower for whose account such Letter of Credit is
to be issued, (C) the amount of such Letter of Credit (which must be in
Dollars), (D) expiration date of such Letter of Credit, and (E) purpose and
terms of such Letter of Credit (which shall not be to secure Debt).
Additionally, if requested by the Issuing Bank, the applicable Borrower shall
execute and deliver to the Issuing Bank, an application for letter of credit on
the Issuing Bank’s standard form or on another form agreed upon by such Borrower
and the Issuing Bank.

 

(b) With respect to each Letter of Credit, the Borrowers agree to pay (i) to the
Issuing Bank an issuance fee of 1/8th of 1% per annum and (ii) to the
Administrative Agent a commission (which commission shall be shared ratably by
all Banks (including the Issuing Bank) based on their respective Ratable
Portions) of the per annum rate equal to the Applicable Letter of Credit Margin
in effect from time to time, in each case computed on the basis of a year of 360
days for the actual number of days elapsed, on the maximum face amount of such
Letter of Credit, from the date of issuance of such Letter of Credit until the
Expiration Date for such Letter of Credit, payable monthly in arrears on the
last Business Day of each month and on such Expiration Date. Additionally, the
Borrowers agree to pay all standard costs, fees, expenses, administrative,
issuance, amendment, payment and negotiation charges of the Issuing Bank in
connection with each Letter of Credit (including mailing charges and
out-of-pocket expenditures).

 

(c) The Borrowers will immediately and unconditionally pay to the Issuing Bank
upon demand the amount of each payment made under any Letter of Credit. If the
Borrowers shall fail to pay to the Issuing Bank the amount of any such payment
immediately upon demand in accordance with the terms of this Agreement, such
payment shall immediately constitute, without necessity of further act or
evidence, a loan (a “Demand Loan”) made by the Issuing Bank to the applicable
Borrower on the date of such payment in a principal amount equal to such payment
and repayable upon demand, together with interest on the principal amount of
such Demand Loan remaining unpaid from time to time, payable on demand and
computed from the date such Demand Loan is made as specified above to the date
of repayment in full thereof, at a rate per annum equal to the sum of the Base
Rate in effect from time to time plus 2% per annum.

 

-32-



--------------------------------------------------------------------------------

(d) The obligations of the Borrowers under this Agreement and any other
agreement or instrument relating to any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement and such other agreement or instrument under all circumstances,
including the following circumstances:

 

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit or any other agreement or instrument relating thereto (collectively, the
“L/C Related Documents”);

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of either Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C Related Documents;

 

(iii) the existence of any claim, set-off, defense or other right that either
Borrower may have at any time against any beneficiary or transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any other transaction;

 

(iv) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or document that does not comply with the terms of such Letter of
Credit; or

 

(vi) any exchange, release or non-perfection of any collateral for, or any
release or amendment or waiver of or consent to departure from any guarantee of,
all or any of the obligations of the Borrower in respect of any Letter of
Credit;

 

however, this Section 2.18(d) shall not limit any right of a Borrower to make a
claim against the Issuing Bank to the extent provided in Section 2.18(e).

 

(e) Each Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to the use of such Letter of
Credit. Neither the Issuing Bank nor any branch, affiliate or correspondent bank
of the Issuing Bank nor any of their respective employees, agents, officers or
directors shall be liable or responsible for: (i) the use that may be made of
any Letter of Credit or any acts or omissions of any beneficiary or transferee
of any Letter of Credit in connection therewith; (ii) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be invalid, insufficient, fraudulent or forged; (iii)
payment by the Issuing Bank against presentation of documents that do not
strictly comply with the terms of the relevant Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
relevant Letter of Credit; or (iv) any other circumstances whatsoever in making
or failing to make payment under any Letter of Credit; provided that,
notwithstanding clauses (i) through (iv) of this sentence, the applicable
Borrower shall have a claim against the Issuing Bank, and the

 

-33-



--------------------------------------------------------------------------------

Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential or other, damages suffered by such Borrower that such Borrower
proves were caused by (A) the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit, (B) the Issuing Bank’s willful
failure to make lawful payment under a Letter of Credit after the presentation
to it of a draft and documents strictly complying with the terms and conditions
of such Letter of Credit, or (C) the Issuing Bank’s failure to comply with the
ICC Uniform Customs and Practice for Documentary Credits (UCP 500),
International Chamber of Commerce Publication No. 500, 1993 Revision. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

(f) Upon the date of the issuance of a Letter of Credit, the Issuing Bank shall
be deemed to have sold to each other Bank and each other Bank shall have been
deemed to have purchased from the Issuing Bank a ratable participation in the
related Letter of Credit Liabilities and all related Demand Loans equal to such
Bank’s Ratable Portion at such date and such sale and purchase shall otherwise
be in accordance with the terms of this Agreement. The Issuing Bank shall
promptly notify each such participant Bank by telex, telecopy, or email of each
Letter of Credit issued or increased, the amount of such Bank’s participation in
such Letter of Credit and each payment thereunder. Upon the making of any
payment under any Letter of Credit, each Bank (other than the Issuing Bank)
shall pay for the purchase of its participation therein by immediate payment to
the Issuing Bank of same day funds in the amount of its participation in such
payment.

 

SECTION 2.19. Increase in Commitments.

 

(a) Request for Increase. Provided there exists no Event of Default or Material
Adverse Effect, upon notice to the Administrative Agent (which shall promptly,
but in any event within 3 Business Days after receipt of such notice, notify the
Banks), the Parent may request an increase in the aggregate Commitments by an
amount not exceeding $150,000,000; provided that any such request for an
increase shall be in a minimum amount of $50,000,000. At the time of sending
such notice, the Parent (in consultation with the Administrative Agent) shall
specify the time period within which each Bank is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Banks).

 

(b) Bank Elections to Increase. Each Bank shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Ratable
Portion of such requested increase. Any Bank not responding within such time
period shall be deemed to have declined to increase its Commitment.

 

(c) Notification by Administrative Agent; Additional Banks. The Administrative
Agent shall notify the Parent and each Bank of the Banks’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent and the Issuing Bank (which
approvals shall not be unreasonably withheld or delayed), the Parent may also
invite additional Eligible Assignees to become Banks pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

 

-34-



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Parent shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Parent and the Banks of the final allocation of such increase and the Increase
Effective Date.

 

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Parent shall deliver to the Administrative Agent a certificate of
each Borrower dated as of the Increase Effective Date (in sufficient copies for
each Bank) signed by a Responsible Person of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct as of such
earlier date, and except that for purposes of this Section, the representations
and warranties contained in clauses (i) and (ii) of Section 4.01(d) shall be
deemed to refer to the most recent financial statements furnished pursuant to
clauses (ii) and (i), respectively, of Section 5.01(a), and (B) no Event of
Default or Material Adverse Effect exists or would be caused by such increase.
The Borrowers shall prepay any Advances outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 8.04(b)) to
the extent necessary to keep the outstanding Advances ratable with any revised
Ratable Portions arising from any nonratable increase in the Commitments under
this Section.

 

(f) Update of Representations and Warranties. Upon and after any increase of
aggregate Commitments pursuant to this Section 2.19:

 

(i) the representation and warranties contained in Sections 4.01(d)(i) and (ii)
shall be deemed to refer to the financial statements furnished most recently
prior to the Increase Effective Date, pursuant to Section 5.01(a)(ii) and (i),
respectively; and

 

(ii) the representation and warranty contained in Section 4.01(d)(iii) shall be
deemed to refer to the time period from December 31, 2004 through the Increase
Effective Date, rather than the time period from December 31, 2004 through the
date of this Agreement.

 

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 8.01 to the contrary.

 

SECTION 2.20. Relationship Between Borrowers. The Parent and EOIC shall have
joint and several liability for the Obligations of EOIC hereunder. The Parent
shall have several liability for the Obligations of the Parent hereunder. EOIC
hereby irrevocably appoints the Parent as its agent for giving and receiving
notices in connection with this Agreement and each of the other Loan Documents.
Any notice which might otherwise be valid or effective only if given by both

 

-35-



--------------------------------------------------------------------------------

Borrowers, or by any Borrower acting singly, shall be valid and effective if
given only by the Parent, whether or not EOIC joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Parent in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower.

 

ARTICLE III

 

CONDITIONS

 

SECTION 3.01. Initial Conditions Precedent. The obligation of the Issuing Bank
to issue any Letter of Credit and the obligation of each Bank to make Advances
pursuant to the terms and conditions of this Agreement are subject to the
condition precedent that the Administrative Agent shall have received on or
before the day of the initial Advance (or, if earlier, the day of issuance of
the initial Letter of Credit) the following, each dated on or before such day,
in form and substance satisfactory to the Administrative Agent:

 

(a) (i) This Agreement executed by each Borrower, each Bank, the Issuing Bank,
and the Administrative Agent, (ii) the Notes (if any) payable to the order of
the Banks, respectively, executed by the respective Borrowers, and (iii) the
Guaranty executed by the Parent.

 

(b) An opinion of Robert O. Isaac, in-house counsel for the Borrowers, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c) An opinion of Gardere Wynne Sewell LLP, counsel for the Borrowers, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(d) An opinion of Maples and Calder, Cayman Islands counsel for EOIC, in form
and substance reasonably satisfactory to the Administrative Agent.

 

(e) Certified copies of all governmental approvals, if any, necessary for each
Borrower to enter into the Loan Documents to which it is party and perform its
obligations thereunder.

 

(f) A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (i) the resolutions of the Board of Directors of such Borrower
approving this Agreement, the other Loan Documents, and the transactions
contemplated hereby, in each case evidencing any necessary company action, (ii)
the name and true signature of an agent or agents of each Borrower authorized to
sign each Loan Document to which such Borrower is a party and the other
documents to be delivered hereunder, and (iii) attached true and correct copies
of the Bylaws and Articles of Incorporation (or corresponding organizational
documents) of such Borrower.

 

(g) A certificate of the chief executive officer or the chief financial officer
of the Parent certifying that (i) insurance complying with Section 5.01(d) is in
full force and effect, (ii) no Material Adverse Change has occurred since
December 31, 2004, (iii) no Default or Event of Default exists, (iv) all
representations and warranties made by the Borrowers in Section 4.01 are correct
in all material respects on and as of the date of the initial Advances (other
than those representations and warranties that expressly relate solely to a
specific earlier date, which shall

 

-36-



--------------------------------------------------------------------------------

be correct in all material respects as of such earlier date), and (v) the
attached annual audited financials for the fiscal year ended December 31, 2004
and the attached quarterly unaudited financials for the fiscal quarter ended
March 31, 2005 are true and correct copies of such financials, fairly present
the financial condition of the Parent as of such dates, and were, to the best of
such officer’s knowledge, prepared in conformity with GAAP.

 

(h) Certificates of existence, good standing and qualification from appropriate
state officials with respect to the Parent, and such corresponding certificates
or other documents from Cayman Islands officials or agencies as the
Administrative Agent reasonably requests with respect to EOIC.

 

(i) Evidence of payment by the Borrowers of all fees and disbursements required
to be paid by the Borrowers on the date hereof, including the fees and expenses
of counsel to the Administrative Agent, the Syndication Agent, and the Joint
Lead Arrangers.

 

SECTION 3.02. Additional Conditions Precedent to Each Advance. The obligation of
each Bank to make any Advance shall be subject to the additional conditions
precedent that on the date of such Advance the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the applicable Borrower of the proceeds of such Advance shall
constitute a representation and warranty by the Borrowers that on the date of
such Advance such statements are true):

 

(a) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such Advance (other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects as of such earlier date), before and
after giving effect to such Advance and the Borrowing of which such Advance is a
part and to the application of the proceeds therefrom, as though made on and as
of such date;

 

(b) No event has occurred and is continuing, or would result from such Advance
or the Borrowing of which such Advance is a part or from the application of the
proceeds therefrom, which constitutes a Default, an Event of Default or both;
and

 

(c) There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding purporting to affect or call into question the
legality, validity, or enforceability of this Agreement or the Notes or the
consummation of the transactions contemplated thereby.

 

SECTION 3.03. Conditions Precedent to Each Letter of Credit. The obligation of
the Issuing Bank to (i) issue each Letter of Credit, (ii) extend the expiry date
thereof, or (iii) increase the amount thereof, shall be subject to the
additional conditions precedent that on the date of issuance of such Letter of
Credit the following statements shall be true (and each of the giving of the
applicable Notice of Letter of Credit and the acceptance by the applicable
Borrower of the issuance of such Letter of Credit shall constitute a
representation and warranty by the Borrowers that on the date of issuance of
such Letter of Credit such statements are true):

 

(a) The representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the date of issuance of such Letter of Credit
(other than those representations and warranties that expressly relate solely to
a specific earlier date, which shall remain correct as of such earlier date),
before and after giving effect to such issuance, as though made on and as of
such date;

 

-37-



--------------------------------------------------------------------------------

(b) No event has occurred and is continuing, or would result from such Letter of
Credit, which constitutes a Default, an Event of Default or both; and

 

(c) There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding purporting to affect or call into question the
legality, validity, or enforceability of this Agreement or the Notes or the
consummation of the transactions contemplated thereby.

 

SECTION 3.04. Determinations Under Sections 3.01, 3.02 and 3.03. For purposes of
determining compliance with the conditions specified in Sections 3.01, 3.02 and
3.03 with respect to any Advance or Letter of Credit, each Bank shall be deemed
to have consented to, approved and accepted and to be satisfied with each
document or other matter required under Section 3.01, 3.02 or 3.03 to be
consented to or approved by or acceptable or satisfactory to the Banks or the
Administrative Agent, unless both (i) an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement (and, in the
case of a Letter of Credit, an officer of the Issuing Bank issuing such Letter
of Credit responsible for the transactions contemplated by this Agreement) shall
have received written notice from such Bank prior to such Advance or issuance of
such Letter of Credit specifying its objection thereto and (ii) in the case of
an Advance, such Bank shall not have made available to the Administrative Agent
any portion of such Advance.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrowers. The Parent makes
each of the following representations and warranties, and, to the extent any
such representation or warranty relates to EOIC or any of its Subsidiaries, EOIC
also makes such representation or warranty:

 

(a) The Parent is a corporation validly formed and validly existing under the
laws of the State of Delaware. EOIC is an exempted company validly formed and
validly existing under the laws of the Cayman Islands. Each Material Subsidiary
is duly organized or validly formed, validly existing and (if applicable) in
good standing in each case under the laws of its jurisdiction of incorporation
or formation. Each Borrower has, and each Material Subsidiary has, all requisite
powers and all material governmental licenses, authorizations, consents and
approvals required in each case to carry on its business as now conducted.

 

(b) The execution, delivery and performance by each Borrower of this Agreement,
the Notes and each other Loan Document to which it is or will be a party are
within such Borrower’s powers, have been duly authorized by all necessary action
of such Borrower, require, in respect of such Borrower, no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, (i) any provision of law or
regulation (including Regulation X issued by the Federal Reserve Board)
applicable to such Borrower, (ii) Regulation U issued by the Federal Reserve
Board, (iii) its Bylaws, Articles of

 

-38-



--------------------------------------------------------------------------------

Incorporation, or other organizational or governing documents, or (iv) any
judgment, injunction, order, decree or agreement binding upon such Borrower, or
result in the creation or imposition of any Lien (other than a Lien created in
connection with this Agreement) on any asset of such Borrower or any of its
Restricted Subsidiaries.

 

(c) This Agreement and each Note are, and each other Loan Document to which a
Borrower is or will be a party, when executed and delivered in accordance with
this Agreement will be, legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their respective terms,
except as the enforceability thereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

 

(d) In each case, subject to Section 2.19(f):

 

(i) The balance sheet of the Parent as at December 31, 2004, duly certified by
the chief executive officer or the chief financial officer of the Parent, copies
of which have been furnished to each Bank, fairly presents in all material
respects the financial condition of the Parent as at such date and such balance
sheet was prepared in accordance with GAAP, except as specifically noted
therein.

 

(ii) The unaudited balance sheet of the Parent as of March 31, 2005 and the
related unaudited statements of income, cash flows and changes in stockholders’
equity accounts for the period from the creation of the Parent through March 31,
2005, certified by a financial or accounting officer of the Parent, copies of
which have been delivered to each Bank, fairly present in all material respects,
in conformity with GAAP except as otherwise expressly noted therein, the
financial position of the Parent as of such date and its results of operations
and changes in financial position for such period, subject to changes resulting
from audit and normal year-end adjustments.

 

(iii) Since December 31, 2004 through the date of this Agreement, there has been
no Material Adverse Change.

 

(e) There is no action, suit, proceeding, or investigation pending against any
Borrower or any Subsidiary of a Borrower, or to the knowledge of any Borrower
threatened against such Borrower or any of its Subsidiaries, before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could have a Material
Adverse Effect.

 

(f) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan for which an Insufficiency exists that could reasonably be
expected to cause a Material Adverse Effect. Neither any Borrower nor any ERISA
Affiliate has received any notification (or has knowledge of any reason to
expect) that any Multiemployer Plan is in reorganization or has been terminated,
within the meaning of Title IV of ERISA, for which a Withdrawal Liability exists
that could reasonably be expected to cause a Material Adverse Effect.

 

(g) The Parent and the Material Subsidiaries have filed or caused to be filed
all United States federal income tax returns and all other material domestic tax
returns which to the

 

-39-



--------------------------------------------------------------------------------

knowledge of the Parent are required to be filed by them and have paid or
provided for the payment, before the same become delinquent, of all taxes due
pursuant to such returns or pursuant to any assessment received by a Borrower or
any Material Subsidiary, other than those taxes contested in good faith by
appropriate proceedings. EOIC and the Material Subsidiaries have filed or caused
to be filed all material tax returns (or their equivalent) which to the
knowledge of EOIC or the Parent are required to be filed under Cayman Islands
law and have paid or provided for the payment, before the same become
delinquent, of all taxes due pursuant to such returns (or their equivalent) or
pursuant to any assessment received by EOIC, the Parent, or any Material
Subsidiary under Cayman Islands law, other than those taxes contested in good
faith by appropriate proceedings. The charges, accruals and reserves on the
books of the Parent and its Material Subsidiaries in respect of taxes are, in
the opinion of the Parent, adequate to the extent required by GAAP.

 

(h) Neither the Parent nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(i) Neither the Parent nor any of its Subsidiaries is subject to regulation as a
“holding company” or a “subsidiary company” of a “holding company”, in each case
as such terms are defined in the Public Utility Holding Company Act of 1935, as
amended.

 

(j) Following application of the proceeds of each Advance, no more than 25% of
the value of the Reg U Limited Assets of either Borrower will consist of margin
stock (as defined in Regulation U), and no more than 25% of the value of the Reg
U Limited Assets of the Parent and its Subsidiaries on a consolidated basis will
consist of margin stock (as defined in Regulation U).

 

(k) Neither the Parent nor any of its Subsidiaries is in default under or with
respect to, nor has any event or circumstance occurred which, but for the
passage of time or the giving of notice or both, would constitute a default by
the Parent or any of its Subsidiaries under or with respect to, any contract,
agreement, lease or other instrument to which the Parent or such Subsidiary is a
party and which could reasonably be expected to cause a Material Adverse Effect,
and no Default or Event of Default exists.

 

(l) The Parent and each of the Material Subsidiaries have been and are in
compliance in all respects with all applicable Environmental Laws, except to the
extent that failure to comply with such Environmental Laws could not reasonably
be expected to have a Material Adverse Effect. There is (1) no outstanding
allegation by government officials or other third parties that the Parent or any
of its Subsidiaries or any of their respective Properties is now, or at any time
prior to the date hereof was, in violation of any applicable Environmental Law,
(2) no administrative or judicial proceeding pending against the Parent or any
of its Subsidiaries or against any of their respective Properties pursuant to
any Environmental Law, (3) no claim outstanding against the Parent or any of its
Subsidiaries or against any of their respective Properties, businesses or
operations which was asserted pursuant to any Environmental Law, that, in the
case of all matters described in clauses (1), (2), or (3) above in the
aggregate, could reasonably be expected to have a Material Adverse Effect. There
are no facts or conditions or circumstances known to the Parent that the Parent
reasonably believes could form the basis for any action, lawsuit, claim or
proceeding involving the Parent or any of its Subsidiaries or their respective
past or present Properties, businesses or operations relating to the Environment
or

 

-40-



--------------------------------------------------------------------------------

Environmental matters, including any action, lawsuit, claim or proceeding
arising from past or present practices or operations asserted under any
Environmental Law, that in the aggregate could reasonably be expected to have a
Material Adverse Effect.

 

(m) The Parent and its Material Subsidiaries (i) have good, valid and
indefeasible title to their respective property and to all property reflected by
the balance sheet referred to in Section 4.01(d)(i) as being owned by the
Parent, in each case free and clear of all Liens except Permitted Liens and (ii)
maintain insurance in compliance with Section 5.01(d).

 

(n) Neither the Parent nor any of its Subsidiaries is a party to any agreement
or instrument or subject to any restriction or any court order, writ, injunction
or decree which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(o) No statement, information, exhibit, representation, warranty or report
contained in any Loan Document or furnished to any of the Administrative Agent,
the Syndication Agent, the Issuing Bank or any Bank in connection with or
pursuant to any Loan Document or the preparation or negotiation of any Loan
Document contains any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading when taken as a whole in light of the time and the
circumstances under which such statements were made.

 

(p) Neither of the Borrowers nor any Material Subsidiary (i) is in violation of
any Governmental Requirement or (ii) has failed to obtain any license, permit,
franchise or other governmental authorization necessary to the ownership of any
of its respective properties or the conduct of its respective businesses, except
such violations and failures which could not reasonably be expected to have in
the aggregate (in the event that such violation or failure were asserted by any
Person through appropriate action) a Material Adverse Effect.

 

(q) The Borrowers and each of the Material Subsidiaries are qualified to own and
operate the Rigs under the laws of the United States, the Bahamas, Liberia, and
Panama, as may be applicable.

 

(r) Each Rig is classified in the highest class available for rigs or vessels of
its age and type with the American Bureau of Shipping, Inc. or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent, free of any material outstanding requirements or
recommendations.

 

-41-



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF THE BORROWERS

 

SECTION 5.01. Affirmative Covenants. The Parent covenants and agrees, and, to
the extent applicable to EOIC or any of its Subsidiaries, EOIC also covenants
and agrees, that so long as any Note shall remain unpaid, any Letter of Credit
or Obligation shall remain outstanding or any Bank shall have any Commitment
hereunder, such Borrower will, unless the Majority Banks shall otherwise consent
in writing:

 

(a) Reporting Requirements. Furnish to each Bank:

 

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Parent, the Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such quarter
and the Consolidated statements of earnings and cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, setting forth, in comparative form, the
corresponding figures for the corresponding period of the preceding fiscal year,
all in reasonable detail and duly certified by the chief financial officer or
chief executive officer of the Parent as having been prepared in accordance with
GAAP, subject, however, to year-end audit adjustments, together with a
compliance certificate of such officer, in substantially the form of Exhibit E
hereto, showing in detail the calculations of the financial covenants set forth
in Sections 5.02(a) and 5.02(b) for the four-quarter period ending at the end of
such quarter and as at the end of such quarter, respectively;

 

(ii) as soon as available and in any event not later than 90 days after the end
of each fiscal year of the Parent, copies of the audited Consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year and
audited Consolidated statements of earnings and cash flows of the Parent and its
Subsidiaries for such fiscal year, all certified by independent certified public
accountants of recognized national standing and by the chief financial officer
or chief executive officer of the Parent, together with a compliance certificate
of the chief financial officer or chief executive officer of the Parent, in
substantially the form of Exhibit E hereto, showing in detail the calculations
of the financial covenants set forth in Sections 5.02(a) and 5.02(b) for the
four-quarter period ending at the end of such year and as at the end of such
year, respectively;

 

(iii) promptly after the sending or filing thereof, copies of all reports which
the Parent sends to its shareholders as such, and copies of all reports and
registration statements which the Parent or any of its Restricted Subsidiaries
files with the Securities and Exchange Commission, or any governmental authority
succeeding to the functions of said Commission, or with any national securities
exchange; provided, however, that if any such report or registration statement
has been electronically filed and is readily available to the public on the
Parent’s website or on the website of the Securities and Exchange Commission,
the Parent shall not be required to furnish a paper copy of such report or
registration statement to each Bank so long as it gives each Bank notice of the
availability and website location of such report or registration statement;

 

(iv) promptly upon the receipt thereof by the Parent or any Restricted
Subsidiary of the Parent, a copy of any written form of notice, complaint,
request for information under any Environmental Law, summons or citation
received from the EPA, or any other domestic or foreign governmental agency or
instrumentality, federal, state or local, in any way concerning any action or
omission on the part of the Parent or any of its present or former Subsidiaries
in connection with Hazardous Materials or the Environment if the amount involved
could reasonably be expected to result in a liability of the Parent or any
Restricted Subsidiary in excess of $30,000,000 in the aggregate, or concerning
the filing of a Lien upon, against or in connection with the Parent, its present
or former Subsidiaries, or any of their leased or owned Property, wherever
located;

 

-42-



--------------------------------------------------------------------------------

(v) Promptly after any officer of the Parent obtains knowledge thereof, notice
of:

 

(A) any material violation of, noncompliance with, or remedial obligations
under, any Environmental Law,

 

(B) any material release or threatened material release of Hazardous Materials
affecting any property owned, leased or operated by the Parent or its
Subsidiaries that the Parent or any of its Subsidiaries is compelled by the
requirements of any Environmental Law to report to any governmental agency,
department, board or other instrumentality,

 

(C) the institution of any litigation which could reasonably be expected to
cause a Material Adverse Effect,

 

(D) any change in the Rating Category applicable from time to time, and

 

(E) any condition or event which, in the opinion of the Parent, could reasonably
be expected to have a Material Adverse Effect,

 

which notice shall specify the nature and period of existence thereof and
specify the notice given or action taken by such Person and the nature of any
such claimed default, event or condition.

 

(vi) as soon as possible and in any event within five Business Days after an
officer of the Parent having obtained knowledge thereof, notice of the
occurrence of any Event of Default or any Default, in each case continuing on
the date of such notice, and a statement of the chief executive officer, chief
financial officer, or treasurer of the Parent setting forth details of such
Event of Default or Default and the action which the Parent has taken and
proposes to take with respect thereto;

 

(vii) as soon as possible and in any event (A) within 30 Business Days after the
Parent or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (A) of the definition of Termination Event with
respect to any Plan for which an Insufficiency in excess of $15,000,000 exists,
has occurred and (B) within 10 Business Days after the Parent or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $15,000,000 exists,
has occurred or is reasonably expected to occur, a statement of the chief
executive officer, chief financial officer, chief accounting officer, or
treasurer of the Parent describing such Termination Event and the action, if
any, which the Parent or such ERISA Affiliate proposes to take with respect
thereto;

 

(viii) promptly and in any event within five Business Days after receipt thereof
by the Parent or any ERISA Affiliate, copies of each notice received by the
Parent or any ERISA Affiliate from the PBGC stating its intention to terminate
any Plan for which an Insufficiency in excess of $15,000,000 exists or to have a
trustee appointed to administer any Plan for which an Insufficiency in excess of
$15,000,000 exists;

 

-43-



--------------------------------------------------------------------------------

(ix) promptly and in any event within five Business Days after receipt thereof
by the Parent or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a
copy of each notice received by the Parent or any ERISA Affiliate indicating
liability in excess of $15,000,000 incurred or expected to be incurred by the
Parent or any ERISA Affiliate in connection with (A) the imposition of a
Withdrawal Liability by a Multiemployer Plan, (B) the determination that a
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, or (C) the termination of a Multiemployer Plan
within the meaning of Title IV of ERISA;

 

(x) promptly after the occurrence of any event which would cause an ERISA
Affiliate to create or suffer any ERISA Liabilities which could reasonably be
expected to have a Material Adverse Effect, notice thereof; and

 

(xi) such other information respecting the condition or operations, financial or
otherwise, of the Parent or any of its Subsidiaries as any Bank through the
Administrative Agent may from time to time reasonably request.

 

(b) Compliance with Laws, Payment of Taxes, Etc. Comply and cause all Restricted
Subsidiaries to comply with all applicable laws, rules, regulations and orders
to the extent noncompliance therewith would have a Material Adverse Effect, such
compliance to include the paying before the same become delinquent of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent contested in good faith or to the extent adequate reserves are
maintained by the Parent or its Restricted Subsidiaries in respect thereof in
accordance with GAAP.

 

(c) Use of Proceeds. Use the proceeds of the Advances only for purposes not in
violation of Section 5.02(k).

 

(d) Maintenance of Insurance. Maintain and cause the Restricted Subsidiaries to
maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties as the
Parent or such Restricted Subsidiary, provided that self-insurance by the Parent
or any Restricted Subsidiary shall not be deemed a violation of this Section
5.01(d) so long as such self-insurance is reasonable and prudent considering the
Parent’s and its Subsidiaries’ business, properties, and loss history. The
Parent may maintain its Restricted Subsidiaries’ insurance on behalf of them.

 

(e) Preservation of Corporate Existence, Etc. Except as permitted in Section
5.02(e), preserve and maintain its and cause the Restricted Subsidiaries to
preserve and maintain their legal existence, rights (charter, if applicable, and
statutory) and franchises and qualify and remain qualified as a foreign
corporation or other entity in each jurisdiction in which qualification is
legally required; provided that this Section 5.01(e) shall not require (i) the
Parent or any Restricted Subsidiary to preserve any right or franchise if the
Parent or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of

 

-44-



--------------------------------------------------------------------------------

the business of the Parent or such Restricted Subsidiary, and that the loss
thereof is not disadvantageous in any material respect to the Banks, or (ii) any
Restricted Subsidiary that is not a Borrower, and whose total assets do not
exceed $50,000, to preserve its legal existence.

 

(f) Visitation Rights. At any reasonable time and from time to time, after 5
Business Days’ notice or, in the case of a visit to a Rig, 10 Business Days’
notice, permit the Administrative Agent or any of the Banks or any agents or
representatives thereof, (i) to examine the records and books of account of the
Parent and any of the Restricted Subsidiaries, at the principal office of the
Parent during normal business hours, (ii) to visit and inspect the properties of
the Parent and any of the Restricted Subsidiaries, (iii) to make copies of such
records and books, and (iv) to discuss the affairs, finances, and accounts of
the Parent and any of the Restricted Subsidiaries with, and be advised as to the
same by, any of their respective accountants, advisers, officers or directors;
provided that (A) any such visit to a Rig shall be subject to the prior approval
of any customer of the Parent or such Restricted Subsidiary that has contractual
rights to such Rig, but Parent and its Restricted Subsidiaries will use best
efforts to obtain such approval, and (B) any party visiting a Rig shall execute
a Mutual Hold Harmless Agreement in a form acceptable to the Parent, the
Administrative Agent, and, if applicable, any such customer prior to such visit.
Such examinations, visits, inspections, copies, and discussions shall be made or
held at the expense of (A) the Banks if no Default or Event of Default has
occurred and is continuing and (B) the Borrowers if a Default or Event of
Default has occurred and is continuing.

 

(g) Maintenance of Properties. Maintain or cause to be maintained in good
repair, working order and condition, but subject to reasonable wear and tear in
the ordinary course of business, all properties necessary to the business of the
Parent and the Material Subsidiaries and from time to time make or cause to be
made all appropriate repairs, renewals, and replacements thereof to the extent
and in the manner useful and customary for companies in similar businesses, in
each case except to the extent that failure to do so would not materially impair
the operation of the Parent’s and its Material Subsidiaries’ business.

 

(h) Operation of Business. Operate, and cause each Material Subsidiary to
operate, its business and properties prudently in all material respects, and
(without limiting the generality of the foregoing) maintain at all times cash
reserves that are prudent in light of the business and financial position of the
Parent and the Material Subsidiaries.

 

(i) Books and Records. Maintain, and cause each of the Material Subsidiaries to
maintain, adequate books and records in accordance with sound business practices
and GAAP.

 

SECTION 5.02. Negative Covenants. So long as any Note shall remain unpaid, any
Letter of Credit or Obligation shall remain outstanding or any Bank shall have
any Commitment hereunder, the Borrowers will not at any time, without the
written consent of the Majority Banks:

 

(a) Consolidated EBITDA to Consolidated Interest Expense. Permit for any period
of four consecutive quarters, the ratio of (i) Consolidated EBITDA to (ii)
Consolidated Interest Expense to be less than 3.00 to 1.00.

 

-45-



--------------------------------------------------------------------------------

(b) Consolidated Debt Ratio. Permit at any time the ratio of (i) Consolidated
Debt to (ii) the sum of Consolidated Debt plus Consolidated Shareholders’
Equity, to be greater than 50%.

 

(c) Liens. Create, assume, incur or suffer to exist, or allow any Restricted
Subsidiary to create, assume, incur or suffer to exist, any Lien on or in
respect of any Property of the Parent or any Restricted Subsidiary, or assign or
otherwise convey, or allow any Restricted Subsidiary to assign or otherwise
convey, any right to receive income, other than Permitted Liens.

 

(d) Debt. Permit any Restricted Subsidiary to create, incur, assume, guarantee,
otherwise become liable for or suffer to exist, any Debt other than Permitted
Debt.

 

(e) Mergers, Sales of Assets, Etc.

 

(i) Merge or consolidate with or into any Person, or permit any Restricted
Subsidiary to merge or consolidate with or into any Person, unless (A) in the
case of the Parent, the Parent is the surviving entity in such merger or
consolidation, (B) in the case of EOIC, either EOIC or the Parent is the
surviving entity in such merger or consolidation, and (C) in the case of a
Restricted Subsidiary other than EOIC, either the Parent or another Restricted
Subsidiary is the surviving entity in such merger or consolidation; or

 

(ii) convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions), or permit any Restricted Subsidiary to convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions), all or substantially all of its assets;

 

provided that the merger or consolidation of any of ENSCO Marine Company, ENSCO
Platform Company, ENSCO Drilling (Caribbean), Inc., ENSCO Drilling Venezuela,
Inc., and ENSCO de Venezuela, C.A. (collectively, the “Excepted Entities”) into
an entity which is not the Parent or a Restricted Subsidiary, or the sale by the
Parent or any Restricted Subsidiary of any of the Excepted Entities, shall be
permitted hereunder, so long as no Rigs which are owned by the Parent or any of
its Subsidiaries on the date of this Agreement are owned directly or indirectly
by such Excepted Entity at the time of such merger, consolidation, or sale, and
so long as no Debt incurred in connection with the acquisition, construction,
renovation, or upgrade of any Rig that is owned by such Excepted Entity on the
date of such merger, consolidation, or sale is recourse to or guaranteed by the
Parent or any of its Subsidiaries.

 

(f) Multiemployer Plans or Multiple Employer Plans. Except as already existing
as of the date of this Agreement, create or otherwise cause or permit to exist
or become effective, or permit any Restricted Subsidiary to create or otherwise
cause or permit to exist or become effective, any Multiemployer Plan or Multiple
Employer Plan to which the Parent or any Restricted Subsidiary makes or accrues
an obligation to make any contribution.

 

(g) Compliance with ERISA. (i) Terminate any Plan, or permit any Restricted
Subsidiary to terminate any Plan, so as to result in any liability of the Parent
and the Restricted Subsidiaries to the PBGC in excess of $15,000,000, or (ii)
permit to exist any occurrence of a Termination Event with respect to any Plan
of the Parent or any Restricted Subsidiary for which there is an Insufficiency
in excess of $15,000,000.

 

-46-



--------------------------------------------------------------------------------

(h) ERISA Liabilities. Create or suffer to exist, or permit any Restricted
Subsidiary to create or suffer to exist, any ERISA Liabilities if immediately
after giving effect to such ERISA Liabilities, the aggregate amount of ERISA
Liabilities of the Parent and its Restricted Subsidiaries would exceed
$15,000,000.

 

(i) Affiliate Transactions. Make or permit any Restricted Subsidiary to make,
directly or indirectly, any Investment in any Affiliate, any transfer, sale,
lease or other disposition of any Property to any Affiliate, any purchase or
acquisition of any Property from an Affiliate or any other arrangement or
transaction directly or indirectly with or for the benefit of an Affiliate
(including guaranties and assumptions of obligations of an Affiliate); provided
that the Parent and any Restricted Subsidiary may enter into (i) any arrangement
or other transaction with an Affiliate which are on terms and conditions as
favorable to the Parent or such Restricted Subsidiary as those which would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate, (ii) arrangements entered in the ordinary course of business with
officers of the Parent, (iii) customary fees paid to members of the Board of
Directors of Parent, and (iv) any and all transactions to be undertaken between
the Parent and any of its Restricted Subsidiaries.

 

(j) Business. Engage, or permit any of its Restricted Subsidiaries to engage, in
any business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Parent and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Parent and its Subsidiaries on the date of this
Agreement.

 

(k) Use of Proceeds. Use the proceeds of any Advance for any purpose other than
for general corporate purposes of the Borrowers; or use any such proceeds (i) in
a manner which violates or results in a violation of any law or regulation or
this Agreement, (ii) to purchase or carry any margin stock (as defined in
Regulation U) or to extend credit to others for that purpose or (iii) to make
any Investment in any Person if such Investment is opposed by the board of
directors, general partner or other governing body of such Person.

 

(l) Payment of Dividends, Etc. Permit any of its Restricted Subsidiaries to
enter into any agreement limiting the ability of any Restricted Subsidiary to
pay dividends or make loans and advances to any other Restricted Subsidiary or
to the Parent; provided, however, notwithstanding the foregoing prohibition
contained in this clause (l), a Restricted Subsidiary shall not be prohibited
from entering into an agreement which restricts or limits the ability of such
Restricted Subsidiary to pay dividends or distribute or otherwise assign
revenues to any Person, for purposes of securing Debt incurred by the Parent or
such Restricted Subsidiary to acquire, construct, renovate, or upgrade any
drilling rig or marine transportation vessel (including without limitation the
Rigs) which is not owned by the Parent or any of its Subsidiaries on the date of
this Agreement, so long as any such restriction or limitation applies only to
the earnings, revenues, or cash flow of such drilling rig or marine
transportation vessel (including without limitation the Rigs) acquired,
constructed, renovated, or upgraded.

 

-47-



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Any Borrower shall fail to pay (i) any principal hereunder or on any Note
when due, (ii) any amount payable pursuant to Section 2.18(c) when due or (iii)
any interest, fee or other amount due hereunder or under any other Loan Document
to which it is a party for more than three days after such interest, fee or
other amount becomes due and payable; or

 

(b) Any representation or warranty made by any Borrower (or any of its
respective officers, agents or representatives) (including representations and
warranties deemed made pursuant to Section 3.02 or Section 3.03) under or in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

 

(c) Any Borrower (i) shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(a), (b), (c), (e), (f), (g), or (i) or in
any other Loan Document, and such failure shall remain unremedied for 30 days
after the earlier of (x) the date an officer of either Borrower has actual
knowledge of such failure and (y) the date written notice thereof shall have
been given to either Borrower by the Administrative Agent at the request of any
Bank; or (ii) shall fail to perform or observe any term, covenant or agreement
contained herein or in any other Loan Document on its part to be performed or
observed that is not covered by Section 6.01(a) or clause (i) of this Section
6.01(c); or

 

(d) The Parent or any of its Subsidiaries shall (i) fail to pay any principal of
or premium or interest on any Debt which is outstanding in the principal amount
of at least $15,000,000 in the aggregate, of the Parent or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or (ii) default in the
observance or performance of any covenant or obligation contained in any
agreement or instrument relating to any Debt which is outstanding in the
principal amount of at least $15,000,000 or permit or suffer any other event to
occur or condition to exist under any agreement or instrument relating to any
such Debt, and such default or other event or condition shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect thereof is to accelerate, or to permit the acceleration of, the
maturity of such Debt or require such Debt to be prepaid prior to the stated
maturity thereof; or

 

(e) Either Borrower or any of the Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against either Borrower
or any of the Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for

 

-48-



--------------------------------------------------------------------------------

relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), shall remain
undismissed or unstayed for a period of 60 days; or either Borrower or any of
the Material Subsidiaries shall take any action to authorize any of the actions
set forth above in this subsection (e); or

 

(f) Any judgment, decree or order for the payment of money in excess of
$15,000,000 shall be rendered against either Borrower or any of the Material
Subsidiaries and remains unsatisfied and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment, decree or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment, decree or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(g) Any Termination Event as defined in clause (b), (d) or (e) of the definition
thereof with respect to a Plan shall have occurred and, 30 days after notice
thereof shall have been given to the Parent by the Administrative Agent, (i)
such Termination Event shall still exist and (ii) the sum (determined as of the
date of occurrence of such Termination Event) of the liabilities to the PBGC
resulting from all such Termination Events is equal to or greater than
$15,000,000; or

 

(h) A Borrower shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred Withdrawal Liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans in connection with Withdrawal Liabilities (determined as of
the date of such notification), exceeds $15,000,000 or requires payments
exceeding $5,000,000 in any year; or

 

(i) A Borrower shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrowers to all
Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years which include the date hereof by an amount
exceeding $15,000,000 in the aggregate; or

 

(j) A Change of Control occurs; or

 

(k) Any event occurs creating any ERISA Liabilities which could reasonably be
expected to have a Material Adverse Effect and such event is not cured within 30
days from the occurrence of such event;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrowers,
declare the obligation of the Issuing Bank to issue Letters of Credit to be
terminated and the obligation of each Bank to make Advances to be terminated,
whereupon each such obligation and all of the Commitments shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrowers, declare the Obligations to be forthwith due
and payable, whereupon the Obligations shall become and be forthwith due and
payable, without presentment, demand, protest, notice of intent to accelerate or
further notice of any kind, all of which are hereby

 

-49-



--------------------------------------------------------------------------------

expressly waived by each Borrower, and (iii) by notice to the Borrowers, and in
addition to the Issuing Bank’s continuing right to demand payment of all Demand
Loans, demand payment of the maximum amount remaining available to be drawn
under then outstanding Letters of Credit (assuming compliance with all
conditions for drawing thereunder), and immediately upon the making of such
demand by the Administrative Agent, the Borrowers shall pay to the
Administrative Agent such amount so demanded; provided that in the event of an
actual or deemed entry of an order for relief with respect to a Borrower under
the Bankruptcy Code, (a) the obligation of the Issuing Bank to issue Letters of
Credit, the obligation of each Bank to make its Advances and all of the
Commitments shall automatically be terminated and (b) the Obligations and the
maximum amount remaining available to be drawn under then outstanding Letters of
Credit (assuming compliance with all conditions for drawing thereunder) shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

 

SECTION 7.01. Authorization and Action. Each Bank hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated to the
Administrative Agent, by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Banks, and such instructions
shall be binding upon all Banks and all holders of Notes; provided that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any Loan
Document or applicable law and shall not be required to initiate or conduct any
litigation or other proceedings. The Administrative Agent agrees to give to each
Bank prompt notice of each notice given to it by the Borrowers pursuant to the
terms of this Agreement.

 

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with any Loan Document, except for its or their own gross negligence or willful
misconduct. The duties of the Administrative Agent shall be mechanical and
administrative in nature; the Administrative Agent shall not have, by reason of
this Agreement or any other Loan Document a fiduciary relationship in respect of
any Bank or the holder of any Note; and nothing in this Agreement or any other
Loan Document, expressed or implied, is intended or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Loan Document except as expressly set forth herein.
Without limitation of the generality of the foregoing, the Administrative Agent:
(i) may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by the Bank that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in 8.06; (ii) may consult with legal

 

-50-



--------------------------------------------------------------------------------

counsel (including counsel for the Borrowers), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Bank and shall not be responsible to any Bank for any statements, warranties
or representations (whether written or oral) made in or in connection with any
Loan Document or any other instrument or document furnished pursuant hereto or
in connection herewith; (iv) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Loan Document or any other instrument or document furnished pursuant
hereto or in connection herewith on the part of the Borrowers or any other
Person or to inspect the property (including the books and records) of the
Borrowers or any other Person; (v) shall not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto or in connection herewith; and (vi) shall incur no liability under or in
respect of any Loan Document, except for its own gross negligence or willful
misconduct, by acting upon any notice, consent, certificate or other instrument
or writing (which may be by telecopier, cable or telex) believed by it to be
genuine and signed, given or sent by the proper party or parties.

 

SECTION 7.03. Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Bank which
is also the Administrative Agent shall have the same rights and powers under the
Loan Documents as any other Bank and may exercise the same as though it were not
the Administrative Agent; and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include any Bank serving as the Administrative Agent in its
individual capacity. Any Bank serving as the Administrative Agent and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Parent, any of its Subsidiaries and any Person
who may do business with or own securities of the Parent or any of its
Subsidiaries, all as if such Bank were not the Administrative Agent and without
any duty to account therefor to the Banks.

 

SECTION 7.04. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 4.01(d) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Bank
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Advances or
at any time or times thereafter.

 

SECTION 7.05. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Majority Banks with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Loan Document, the Administrative Agent shall be entitled to refrain from
such act or taking such action unless and until the Administrative Agent shall
have received instructions from the Majority Banks; and it shall not

 

-51-



--------------------------------------------------------------------------------

incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Bank nor the holder of any Note shall have any right of action
whatsoever against the Administrative Agent as a result of its acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Majority Banks or all of the Banks, as the case may
be. Furthermore, except for action expressly required of the Administrative
Agent hereunder, the Administrative Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall be specifically
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

 

SECTION 7.06. Holders. Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

 

SECTION 7.07. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Notes then held by each of them (or if no
principal of the Notes is at the time outstanding or if any principal of the
Notes is held by any Person which is not a Bank, ratably according to the
respective amounts of their Commitments then existing, or, if no such principal
amounts are then outstanding (or if any principal of the Notes is held by any
Person which is not a Bank) and no Commitments are then existing, ratably
according to the respective amounts of the Commitments existing immediately
prior to the termination thereof), from and against any and all claims, damages,
losses, liabilities and expenses (including reasonable fees and disbursements of
counsel) of any kind or nature whatsoever which may be imposed on, incurred by,
or asserted against the Administrative Agent in any way relating to or arising
out of any of the Loan Documents or any action taken or omitted by the
Administrative Agent under the Loan Documents (EXPRESSLY INCLUDING ANY SUCH
CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT). IT IS THE INTENT OF THE PARTIES
HERETO THAT THE ADMINISTRATIVE AGENT SHALL, TO THE EXTENT PROVIDED IN THIS
SECTION 7.07, BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE. Without limitation of the foregoing, each Bank agrees to reimburse
the Administrative Agent promptly upon demand for such Bank’s ratable share of
any reasonable out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, the Loan Documents, or
any of them, to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrowers.

 

SECTION 7.08. Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its functions and duties hereunder
and under the other Loan Documents at any time by giving 15 Business Days’ prior
written notice to the Parent and the Banks. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses (b)
and (c) below or as otherwise provided below.

 

-52-



--------------------------------------------------------------------------------

(b) Upon any such notice of resignation, the Majority Banks shall have the right
to appoint a successor Administrative Agent which shall be a commercial bank or
trust company reasonably acceptable to the Parent.

 

(c) If a successor to a resigning Administrative Agent shall not have been so
appointed within such 15 Business Day period, the resigning Administrative
Agent, with the consent of the Parent (which consent will not be unreasonably
withheld), shall have the right to then appoint a successor Administrative Agent
who shall serve as Administrative Agent until such time, if any, as the Majority
Banks appoint a successor Administrative Agent as provided above.

 

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above and shall have accepted such appointment by the 20th Business
Day after the date such notice of resignation was given by the resigning
Administrative Agent, the resigning Administrative Agent’s resignation shall
become effective and the Banks shall thereafter perform all the duties of the
resigning Administrative Agent hereunder and under any other Loan Document until
such time, if any, as the Majority Banks appoint a successor Administrative
Agent as provided above.

 

(e) After any Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

SECTION 7.09. Issuing Bank’s Reliance, Etc. Neither the Issuing Bank nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with any Loan
Document, except for its or their own gross negligence or willful misconduct.
The Issuing Bank shall not have, by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Bank or the holder of any
Note; and nothing in this Agreement or any other Loan Document, expressed or
implied, is intended or shall be so construed as to impose upon the Issuing Bank
any obligations in respect of this Agreement or any other Loan Document except
as expressly set forth herein. Without limitation of the generality of the
foregoing, the Issuing Bank: (i) may treat the payee of any Note as the holder
thereof until the Issuing Bank receives and executes an Assignment and
Acceptance entered into by the Bank that is payee of such Note, as assignor, and
an Eligible Assignee, as assignee, as provided in Section 8.06, (ii) may consult
with legal counsel (including counsel for the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document or any other instrument
or document furnished pursuant hereto or in connection herewith on the part of
the Borrowers or any other Person or to inspect the property (including the
books and records) of the Borrowers or any other Person; (v) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
or document furnished pursuant hereto or in

 

-53-



--------------------------------------------------------------------------------

connection herewith; and (vi) shall incur no liability under or in respect of
any Loan Document, except for its own gross negligence or willful misconduct, by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, cable or telex) believed by it to be genuine and
signed, given or sent by the proper party or parties.

 

SECTION 7.10. Issuing Bank and Its Affiliates. With respect to its Commitment,
the Advances made by it and the Notes issued to it, each Bank which is also the
Issuing Bank shall have the same rights and powers under the Loan Documents as
any other Bank and may exercise the same as though it were not the Issuing Bank;
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated,
include any Bank serving as the Issuing Bank in its individual capacity. Any
Bank serving as the Issuing Bank and its affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the Parent,
any of its Subsidiaries and any Person who may do business with or own
securities of the Parent or any of its Subsidiaries, all as if such Bank were
not the Issuing Bank and without any duty to account therefor to the Banks.

 

SECTION 7.11. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Issuing Bank or any other Bank and
based on the financial statements referred to in Section 4.01(d) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Issuing Bank or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents. The Issuing
Bank shall not have any duty or responsibility, either initially or on a
continuing basis, to provide any Bank or the holder of any Note with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Advances or at any time or times thereafter.

 

SECTION 7.12. Resignation by the Issuing Bank. (a) The Issuing Bank may resign
from the performance of all its functions and duties hereunder and under the
other Loan Documents at any time by giving 15 Business Days’ prior written
notice to the Administrative Agent, the Parent, and the Banks. Such resignation
shall take effect upon the appointment of a successor Issuing Bank pursuant to
clauses (b) and (c) below or as otherwise provided below.

 

(b) Upon any such notice of resignation, the Majority Banks shall have the right
to appoint a successor Issuing Bank which shall be a commercial bank or trust
company reasonably acceptable to the Parent.

 

(c) If a successor to a resigning Issuing Bank shall not have been so appointed
within such 15 Business Day period, the resigning Issuing Bank, with the consent
of the Parent (which consent will not be unreasonably withheld), shall have the
right to then appoint a successor Issuing Bank who shall serve as Issuing Bank
until such time, if any, as the Majority Banks appoint a successor Issuing Bank
as provided above.

 

(d) If no successor Issuing Bank has been appointed pursuant to clause (b) or
(c) above and shall have accepted such appointment by the 20th Business Day
after the date such notice of resignation was given by the resigning Issuing
Bank, the resigning Issuing Bank’s resignation shall become effective and no
further Letters of Credit shall be issued hereunder until such time, if any, as
the Majority Banks appoint a successor Issuing Bank as provided above.

 

-54-



--------------------------------------------------------------------------------

(e) After any Issuing Bank’s resignation hereunder as Issuing Bank, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Issuing Bank under this
Agreement.

 

SECTION 7.13. Syndication Agent, Joint Lead Arrangers, Joint Book Managers, Etc.
The Syndication Agent, Joint Lead Arrangers, Joint Book Managers, and
Co-Documentation Agents have no duties or obligations under this Agreement. None
of the Syndication Agent, Joint Lead Arrangers, Joint Book Managers, or
Co-Documentation Agents shall have, by reason of this Agreement or the Notes, a
fiduciary relationship in respect of any Bank or the holder of any Note, and
nothing in this Agreement or the Notes, express or implied, is intended or shall
be construed to impose on any such agent or arranger any obligation in respect
of this Agreement or the Notes.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all the
Banks affected thereby, do any of the following: (a) waive any of the conditions
specified in Article III, (b) increase or extend any Commitment of any Bank or
subject any Bank to any additional obligation, (c) forgive or reduce the pricing
of, principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, (e) take
any action which requires the signing of all the Banks pursuant to the terms of
any Loan Document, (f) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes which shall be required for the
Banks or any of them to take any action under any Loan Document, (g) amend this
Section 8.01, and (h) release the Guaranty; and provided further that (w) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Bank in addition to the Banks required above to take such action, affect the
rights or duties of the Issuing Bank under any Loan Document, and (x) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent under any Loan
Document.

 

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied, or delivered, if to any Borrower, at the address or telecopier
number set forth below:

 

ENSCO International Incorporated

500 N. Akard, Suite 4300

Dallas, TX 75201-3331

 

-55-



--------------------------------------------------------------------------------

Attn: Treasurer

Phone: (214) 397-3132

Fax: (214) 397-3670

Email: treasury@enscous.com

 

with a copy to:

 

Fax: (214) 397-3532

Email: ryi@enscous.com

 

without limiting the provisions of Section 2.20, if to EOIC, at the address or
telecopier number set forth below:

 

ENSCO Offshore International Company

c/o ENSCO International Incorporated

500 N. Akard, Suite 4300

Dallas, TX 75201-3331

Phone: (214) 397-3000

Fax: (214) 397-3379

Email: pmars@enscous.com

 

if to any Bank, at its address for notices indicated on Schedule I; if to the
Administrative Agent, at its address or telecopier number set forth below:

 

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

Attention: Linda Ohaeri-Obiora

Telephone: 302-894-6021

Facsimile: 212-994-0961

Email: linda.ohaeriobior@citigroup.com

 

With a copy to:

 

Citibank, N.A.

388 Greenwich Street, 23rd Floor

New York, NY 10013

Attention: Robert Malleck

Telephone: (212) 816-5435

Facsimile: (212) 816-5429

Email: robert.malleck@citigroup.com

 

And, for Notices of Letter of Credit, with an email copy to:

 

Citibank, N.A.

Attention: Elizabeth O’Hagan

Email: elizabeth.ohagan@citigroup.com

 

-56-



--------------------------------------------------------------------------------

if to the Issuing Bank, at its address or telecopier number set forth below:

 

DnB NOR Bank ASA, New York Branch

200 Park Avenue

New York, New York 10166

Attention:

  

Kevin O’Hara,

    

with a copy to Erlend Bryn

Telephone:

  

(212) 681-3860 (O’Hara)

    

(212) 681-3858 (Bryn)

Facsimile:

  

(212) 681-3900

Email:

  

kevin.ohara@dnbnor.no

    

erlend.bryn@dnbnor.no

 

or, as to the Borrowers, the Administrative Agent, or the Issuing Bank, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Parent, the Administrative
Agent, and the Issuing Bank. All such notices and communications shall be
effective, if mailed, three Business Days after deposit in the mails; if sent by
overnight courier, one Business Day after delivery to the courier company; and
if sent by telecopier, when received by the receiving telecopier equipment,
respectively; provided that (i) notices and communications to the Administrative
Agent or the Issuing Bank shall not be effective until received by the
Administrative Agent or the Issuing Bank, as the case may be, and (ii) telexed
or telecopied notices received by any party after its normal business hours (or
on a day other than a Business Day) shall be effective on the next Business Day.
The notices contemplated by the definitions herein of “Borrowing” and “Interest
Period” and by Section 2.08 may be combined in one notice, if all required
information is provided in the combined notice and the combined notice meets the
requirements as to timeliness set forth in each definition and Section to which
the combined notice pertains.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Bank, the
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

 

SECTION 8.04. Costs, Expenses and Indemnity. (a) The Borrowers agree to pay on
demand, (i) all reasonable costs and expenses of the Administrative Agent, the
Syndication Agent, and the Joint Lead Arrangers in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents and the other documents to be delivered under the Loan
Documents, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect to preparation, execution and delivery
of the Loan Documents and the satisfaction of the matters referred to in Section
3.01, and the reasonable costs and expenses of the Issuing Bank in connection
with any Letter of Credit, and (ii) all reasonable legal and other costs and
expenses, if any, of the Administrative Agent, the Issuing Bank and each Bank in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents and the other documents to be delivered
under the Loan Documents or incurred in connection with any workout,
restructuring or bankruptcy.

 

-57-



--------------------------------------------------------------------------------

(b) If any payment or purchase of principal of, or Conversion of, any LIBOR
Advance or LIBOR Borrowing is made other than on the last day of an Interest
Period relating to such Advance, as a result of a payment, purchase or
Conversion pursuant to Section 2.07(f), 2.08, 2.09, 2.10, 2.11, 2.13, 2.16, or
2.19 or acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, the Borrowers shall, upon demand by any Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Bank any amounts required to compensate such Bank for any
additional losses, costs or expenses (other than taxes, which are dealt with in
Section 2.13) which it may reasonably incur as a result of such payment,
purchase or Conversion, including any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Bank to fund or maintain such
Advance.

 

(c) The Borrowers agree, to the fullest extent permitted by law, to indemnify
and hold harmless the Administrative Agent, the Issuing Bank, the Joint Lead
Arrangers, the Joint Book Managers, the Syndication Agent, the Co-Documentation
Agents, each Bank and each other agent, arranger and manager and each of their
respective directors, officers, employees and agents (collectively, “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and disbursements of counsel and claims,
damages, losses, liabilities and expenses relating to environmental matters, but
excluding taxes, which are dealt with in Section 2.13) (collectively, “Losses”)
for which any of them may become liable or which may be incurred by or asserted
against an Indemnified Party, in each case arising out of, related to or in
connection with (i) any transaction in which any proceeds of all or any part of
the Advances are applied, (ii) breach by a Borrower of any Loan Document, (iii)
violation by the Parent or any of its Subsidiaries of any Environmental Law or
any other law, rule, regulation or order, (iv) any Lien granted pursuant to any
Loan Document, (v) ownership by any Indemnified Party of any property following
foreclosure (or similar action) under any of the Loan Documents, to the extent
such Losses arise out of or result from (x) any Hazardous Materials located in,
on or under the property of the Parent or any Subsidiary on the date of such
foreclosure (or similar action) or (y) operation of any such property on or
before the date of such foreclosure (or similar action), including Losses which
are imposed upon Persons under any Environmental Law solely by virtue of
ownership, (vi) any Indemnified Party’s being deemed an operator of any property
of the Parent or any of its Subsidiaries by a court or other Person, to the
extent such Losses arise out of or result from any Hazardous Materials located
in, on or under any such property, or (vii) any investigation, litigation, or
proceeding, whether or not any Indemnified Party is a party thereto, related to
or in connection with any of the foregoing or any Loan Document (EXPRESSLY
INCLUDING ANY SUCH LOSSES ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OR STRICT LIABILITY OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH
LOSSES ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED
PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 8.04(C), BE INDEMNIFIED FOR
THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE AND THEIR OWN STRICT
LIABILITIES.

 

-58-



--------------------------------------------------------------------------------

(d) None of the Indemnified Parties shall be liable to any Borrower for amounts
constituting punitive, treble or exemplary damages arising out of or in
connection with any breach by any Indemnified Party of any of its obligations
hereunder. No Borrower shall be liable to the Administrative Agent or the Banks
for amounts constituting punitive, treble or exemplary damages arising out of or
in connection with any breach by a Borrower of any of its obligations hereunder.

 

SECTION 8.05. Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Bank is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of a Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the Note
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured. Each Bank agrees promptly to notify such Borrower after any such
set-off and application made by such Bank, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Bank under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Bank may have.

 

SECTION 8.06. Assignments and Participations. (a) Each Bank may, in accordance
with applicable law, assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, the Advances owing to it and the Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement
(including the Letter of Credit Liabilities held by the assigning Bank pursuant
to Section 2.18), (ii) except in the case of an assignment of all of a Bank’s
rights and obligations under this Agreement, the sum of the Commitment of the
assigning Bank being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $10,000,000 (and in increments of $1,000,000 in excess
thereof), (iii) each such assignment shall be to an Eligible Assignee, (iv) the
Administrative Agent and, if no Event of Default exists, the Parent consent to
such assignment (which consent shall not be unreasonably withheld), and (v) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for recording by the Administrative Agent in the Register, an Assignment
and Acceptance, together with any Notes then held by such assigning Bank and any
Notes then held by such assignee and a processing and recordation fee of $3,500.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder, (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of an assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto except that the rights under Sections 2.06, 2.10, 2.13 and 8.04 of such
Bank shall continue with respect to

 

-59-



--------------------------------------------------------------------------------

events and occurrences occurring before or concurrently with its ceasing to be a
party hereto), and (z) unless the Parent in its sole discretion otherwise
consents, no such assignee shall be entitled to receive any greater payment
pursuant to Sections 2.06, 2.10 and 2.13 than the assigning Bank would have been
entitled to receive with respect to the rights assigned to such assignee, except
as a result of circumstances arising after the date of such assignment.

 

(b) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument or document
furnished pursuant hereto or in connection herewith; (ii) such assigning Bank
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Borrower or any other Person or the
performance or observance by any Borrower or any other Person of any of its
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01(d) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
the Issuing Bank, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement, any of the other Loan Documents or any other instrument or document;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers and discretion as are
reasonably incidental thereto; and (ix) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of and the principal amount of the Advances owing to, each
Bank from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee representing that it is an Eligible Assignee, together with
any Notes then held by such assigning Bank and any Notes then held by such
assignee, the Administrative Agent shall,

 

-60-



--------------------------------------------------------------------------------

if such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers. Within five Business Days after its receipt of such
notice, an authorized officer of each Borrower shall execute and deliver to the
Administrative Agent (i) in exchange for any surrendered Notes a new Note
payable to the order of such Eligible Assignee (if a new Note is requested by
such Eligible Assignee) in an amount equal to its Commitment after giving effect
to such Assignment and Acceptance and, if the assigning Bank has retained a
Commitment hereunder, a new Note payable to the order of the assigning Bank (if
an new Note is requested by the assigning Bank) in an amount equal to the
Commitment retained by it hereunder (such new Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, if any, shall be dated the effective date of such Assignment
and Acceptance, shall be properly completed and shall otherwise be in
substantially the form of Exhibit A).

 

(e) Each Bank, in accordance with applicable law, may sell participations to one
or more banks or other entities (other than the Parent or any of its Affiliates)
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of any of its Commitments, the Advances owing to it
and the Note held by it); provided that (i) such Bank’s obligations under this
Agreement (including its Commitments to the Borrowers hereunder) shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Bank shall remain the
holder of any such Notes for all purposes of this Agreement, (iv) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement, (v) the terms of any such participation
shall not restrict such Bank’s ability to make any amendment or waiver of this
Agreement or any Note or such Bank’s ability to consent to any departure by a
Borrower therefrom without the approval of the participant, except that the
approval of the participant may be required to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, and (vi) unless the
Parent in its sole discretion otherwise consents, no such participant shall be
entitled to receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13
than such Bank would have been entitled to receive with respect to the rights
assigned to such participant by such Bank except as a result of circumstances
arising after the date of such participation to the extent that such
circumstances affect other Banks and participants generally, and (vii) each
participant that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall provide to the Administrative Agent and
the Parent a U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the U.S. Internal Revenue
Service, duly completed and certifying that such participant is fully exempt
from United States withholding taxes with respect to all payments to be made to
such participant under such participation agreement, or other documents
satisfactory to the Parent and the Administrative Agent indicating that all
payments to be made to such participant under such participation agreement are
fully exempt from such withholding taxes, and neither the Borrowers nor the
Administrative Agent shall have any obligation to pay to any participant any
taxes, penalties, interest or other expenses, costs and losses incurred or
payable by the Borrowers or the Administrative Agent as a result of the failure
of such

 

-61-



--------------------------------------------------------------------------------

participant to obtain such additional duly completed and signed copies of one or
the other of such forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) as may be required
under then-current United States law or regulations to avoid United States
withholding taxes on payments in respect of all amounts to be received by such
participant.

 

(f) Any Bank may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 8.06, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrowers or any of their Affiliates furnished to such Bank by
or on behalf of the Borrowers or any of their Affiliates; provided, that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to comply with Section 8.09.

 

(g) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time (i) create a security interest in all or any portion of its
rights under the Loan Documents (including the Advances owing to it and the
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board and (ii) upon notice to the Borrowers
and the Administrative Agent, assign all or any portion of its rights and
obligations under the Loan Documents to any of its Affiliates.

 

SECTION 8.07. Governing Law; Entire Agreement. This Agreement and the Notes
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. This Agreement, the Notes, the other Loan Documents and any
fee letter pertaining hereto accepted by the Parent constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

SECTION 8.08. Interest. It is the intention of the parties hereto that the
Administrative Agent, the Issuing Bank and each Bank shall conform strictly to
usury laws applicable to it, if any. Accordingly, if the transactions with the
Administrative Agent, the Issuing Bank or any Bank contemplated hereby would be
usurious under applicable law, if any, then, in that event, notwithstanding
anything to the contrary in the Notes, this Agreement or any other agreement
entered into in connection with this Agreement or the Notes, it is agreed as
follows: (a) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
the Administrative Agent, the Issuing Bank or such Bank, as the case may be,
under the Notes, this Agreement or under any other agreement entered into in
connection with this Agreement or the Notes shall under no circumstances exceed
the maximum amount allowed by such applicable law and any excess shall be
cancelled automatically and, if theretofore paid, shall at the option of the
Administrative Agent, the Issuing Bank or such Bank, as the case may be, be
applied on the principal amount of the obligations owed to the Administrative
Agent, the Issuing Bank or such Bank, as the case may be, by the Borrowers or
refunded by the Administrative Agent, the Issuing Bank or such Bank, as the case
may be, to the applicable Borrower, and (b) in the event that the maturity of
any Note or other obligation payable to the Administrative Agent, the Issuing
Bank or such Bank, as the case may be, is accelerated or in the event of any
permitted prepayment, then such consideration that constitutes interest under
law applicable to the Administrative Agent, the Issuing Bank or such Bank, as
the case may be, may never include more than the maximum amount allowed by such
applicable law and excess interest, if any, to the Administrative Agent, the
Issuing Bank or such Bank, as the case may be,

 

-62-



--------------------------------------------------------------------------------

provided for in this Agreement or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of the Administrative Agent, the Issuing Bank or such Bank, as the
case may be, be credited by the Administrative Agent, the Issuing Bank or such
Bank, as the case may be, on the principal amount of the obligations owed to the
Administrative Agent, the Issuing Bank or such Bank, as the case may be, by the
Borrowers or refunded by the Administrative Agent, the Issuing Bank or such
Bank, as the case may be, to the applicable Borrower.

 

SECTION 8.09. Confidentiality. Each Bank agrees that it will use reasonable
efforts not to disclose without the prior consent of the Parent (other than to
such Bank’s Affiliates in the ordinary course of business in connection with any
Loan Document, the administration thereof or any transaction contemplated
hereby, employees, auditors or counsel or to another Bank if the disclosing Bank
or the disclosing Bank’s holding or parent company in its sole discretion
determines that any such party should have access to such information) any
information with respect to the Parent or its Subsidiaries which is furnished
pursuant to this Agreement or any other Loan Document and which is designated by
a Borrower to the Banks in writing as confidential, provided that any Bank may
disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Bank or to the Federal Reserve Board or
the FDIC or similar organizations (whether in the United States or elsewhere),
(c) as may be required or appropriate in response to any summons or subpoena or
in connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Bank, (e) to the prospective transferee
in connection with any contemplated transfer of any of the Notes or any interest
therein by such Bank, provided that such prospective transferee executes an
agreement with the Parent containing provisions substantially identical to those
contained in this Section, and (f) to any Bank, the Administrative Agent or the
Issuing Bank.

 

SECTION 8.10. USA Patriot Act Notice. Each Bank and the Administrative Agent
(for itself and not on behalf of any Bank) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Act.

 

SECTION 8.11. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Banks hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance

 

-63-



--------------------------------------------------------------------------------

with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

SECTION 8.12. Consent to Jurisdiction. Each Borrower hereby irrevocably submits
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York sitting in New York City in any action or
proceeding arising out of or relating to any Loan Documents and such Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such court or that such court is an inconvenient
forum. Any judicial proceeding by a Borrower against the Administrative Agent,
the Issuing Bank or any Bank or any Affiliate of the Administrative Agent, the
Issuing Bank or any Bank or by the Administrative Agent, the Issuing Bank or any
Bank or any Affiliate of the Administrative Agent, the Issuing Bank or any Bank
against a Borrower involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with any Loan Document MAY be brought
and maintained in a court in New York City, New York.

 

SECTION 8.13. Appointment of Process Agent. EOIC hereby irrevocably appoints CT
Corporation System (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, New York, NY 10011, as its agent to receive on behalf of it
and its properties service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding. Such service may
be made by mailing by certified mail a copy of such process to EOIC in care of
the Process Agent at the Process Agent’s above address, with a copy to EOIC at
its address specified herein, and EOIC hereby irrevocably authorizes and directs
the Process Agent to accept such service on its behalf. As an alternative method
of service, EOIC also irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing by certified mail of copies of
such process to it at its address specified herein. EOIC agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 8.14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN

 

-64-



--------------------------------------------------------------------------------

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.15. Waiver of Immunity. TO THE EXTENT THAT ANY BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.

 

SECTION 8.16. Waiver of Consequential Damages. EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN SECTION 8.12 ANY EXEMPLARY, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE A WAIVER BY
THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY BANK OF ANY RIGHT TO RECEIVE
FULL PAYMENT OF ALL OBLIGATIONS OWED BY ANY BORROWER UNDER THE LOAN DOCUMENTS.

 

SECTION 8.17. Electronic Disclosures and Notices. Each Borrower hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, borrowing, or
the issuance, renewal, or extension of a Letter of Credit, or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any default or event of default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com, with a copy to robert.malleck@citigroup.com. In
addition, each Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.

 

Each Borrower further agrees that the Administrative Agent may make the
Communications available to the Banks by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). Each Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

 

-65-



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF A
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Bank agrees that notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of the Loan Documents. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any Bank
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

 

SECTION 8.18. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

-66-



--------------------------------------------------------------------------------

SECTION 8.19. Domicile of Loans. Each Bank may transfer and carry its loans at,
to or for the account of any office, Subsidiary or Affiliate of such Bank
provided that no Bank shall be relieved of its Commitment as a result thereof.

 

SECTION 8.20. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, the Issuing Bank and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of and be enforceable each Borrower,
the Administrative Agent, the Issuing Bank and each Bank and their respective
successors and assigns, except that the Borrowers shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of the Banks.

 

SECTION 8.21. Amendment and Restatement. This Agreement represents an amendment
and restatement of the Existing Credit Agreement. Any indebtedness under the
Existing Credit Agreement continues under this Agreement, and the execution of
this Agreement does not indicate a payment, satisfaction, novation, or discharge
thereof.

 

[Signature pages follow.]

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

ENSCO INTERNATIONAL INCORPORATED

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

ENSCO OFFSHORE INTERNATIONAL COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

CITIBANK, N.A., as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

ISSUING BANK:

DNB NOR BANK ASA, NEW YORK

BRANCH, as Issuing Bank

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

BANKS:

CITIBANK, N. A.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

DNB NOR BANK ASA, NEW YORK BRANCH

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE I

 

APPLICABLE LENDING OFFICES;

ADDRESSES FOR NOTICE

 

Bank

--------------------------------------------------------------------------------

   Domestic Lending Office


--------------------------------------------------------------------------------

   Eurodollar Lending Office


--------------------------------------------------------------------------------

  

Addresses for Notice (including email addresses)

--------------------------------------------------------------------------------

Citibank, N.A.    2 Penns Way, Suite 200
New Castle, Delaware 19720    2 Penns Way, Suite 200
New Castle, Delaware 19720   

Credit Contact:

 

Robert Malleck

388 Greenwich St.

23rd Floor

New York, NY 10013

Tel: 212-816-5435

Fax: 212-816-5429

Email: Robert.malleck@citigroup.com

 

Administrative Contact:

 

Linda Ohaeri-Obiora

2 Penns Way, Suite 200

New Castle, DE 19720

Tel: 302-894-6021

Fax: 212-994-0961

Email: linda.ohaeriobior@citigroup.com

JPMorgan Chase Bank,

NA

   1 Bank One Plaza
Chicago, Illinois 60603    1 Bank One Plaza
Chicago, Illinois 60603   

Credit Contact:

 

Dianne L. Russell

600 Travis St., 20th Floor

Houston, TX 77002

Tel: 713-216-6603

Fax: 713-216-7794

Email: dianne.l.russell@chase.com

 

Administrative Contact:

 

Teresita R. Siao

1 Bank One Plaza, Suite IL1-0010

Chicago, IL 60603-0010

Tel: 312-385-7051

Fax: 312-385-7097

Email: teresita_r_siao@bankone.com



--------------------------------------------------------------------------------

DnB NOR Bank ASA,

New York Branch

     200 Park Avenue
New York, New York 10166      200 Park Avenue
New York, New York 10166     

Credit Contact:

 

Kevin O’Hara / Erlend Bryn

200 Park Avenue, 31st Floor

New York, New York 10166

Tel: (212) 681-3860 / 3858

Fax: (212) 681-3900

Email: kevin.ohara@dnbnor.no

            erlend.bryn@dnbnor.no

 

Administrative Contact:

 

Manjur Ahmed / Helene Vales

200 Park Avenue, 31st Floor

New York, New York 10166

Tel: (212) 681-3843 / 3844

Fax: (212) 681-4123

Email: manjur.ahmed@dnbnor.no

            helene.vales@dnbnor.no

The Bank of Tokyo-Mitsubishi, Ltd.      1100 Louisiana St., Ste. 2800
Houston, Texas 77002      1100 Louisiana St., Ste. 2800
Houston, Texas 77002     

Credit Contact:

 

David Ryan

Vice President

1100 Louisiana St., Ste. 2800

Houston, TX 77002

Tel: 713-655-3829

Fax: 713-658-0116

Email: dryan@btmna.com

 

Administrative Contact:

 

Jimmy Yu / Maria DeJesus

Info Svc Plaza III

34 Exchange Place

Jersey City, NJ 07302

Tel: 201-413-8566 / 8571

Fax: 201-521-2338

Email: jyu@btmna.com

            mdejesus@btmna.com

 

-I-2-



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.    1000 Louisiana, 9th Floor
Houston, Texas
77002   1000 Louisiana, 9th Floor
Houston, Texas
77002  

Credit Contact:

 

Will Rogers / Corbin Womac

1000 Louisiana, 9th Floor

Houston, Texas 77002

Tel: 713-319-1362 /1632

Fax: 713-739-1087

Email: William.s.rogers@wellsfargo.com

            corbin.m.womac@wellsfargo.com

 

Administrative Contact:

 

Tanya Ivie

1700 Lincoln

Denver, CO 80274

Tel: 303-863-6102

Fax: 303-863-2729

Email: Tanya.R.Ivie@wellsfargo.com

Merrill Lynch Business

Financial Services Inc.

   222 N. LaSalle, 17th Floor
Chicago, Illinois
60601   222 N. LaSalle, 17th Floor
Chicago, Illinois
60601  

Credit Contact:

 

Phillip Salter / Benjamin Abbas

222 N. LaSalle, 17th Floor

Chicago, IL 60601

Tel: 312-750-6304 / 312-269-1354

Fax: 312-269-1378 /312-368-1378

Email: Phillip_Salter@ml.com

            Banjamin_W_Abbas@ml.com

 

Administrative Contact:

 

Elizabeth Altman / Susan Papp

222 N. LaSalle, 16th Floor

Chicago, IL 60601

Tel: 312-499-3873 / 312-750-6287

Fax: 312-499-3336

Email: ealtman@exchange.ml.com

            spapp@exchange.ml.com

 

-I-3-



--------------------------------------------------------------------------------

SunTrust Bank    303 Peachtree St., 10th Floor
Atlanta, Georgia 30308   303 Peachtree St., 10th Floor
Atlanta, Georgia 30308  

Credit Contact:

 

Joe McCreery / Michael Stutts

303 Peachtree St., 10th Floor

Atlanta, Georgia 30308

Tel: 404-532-0274 / 404-658-4560

Fax: 404-827-6270

Email: joe.mccreery@suntrust.com

            michael.stutts@suntrust.com

 

Administrative Contact:

 

Tina Marie Edwards

303 Peachtree St.

10th Floor, MC1941

Atlanta, Georgia 30308

Tel: 404-588-8660

Fax: 404-230-1940

Email: tinamarie.edwards@suntrust.com

Amegy Bank National

Association

   1807 Ross Ave., Ste. 400
Dallas, Texas 75201   1807 Ross Ave., Ste. 400
Dallas, Texas 75201  

Credit Contact:

 

Melinda N. Jackson / Cindy Hu

1807 Ross Ave., Ste. 400

Dallas, Texas 75201

Tel: 214-754-9512 / 9504

Fax: 214-754-9651 / 9654

Email: Melinda.jackson@amegybank.com

            cindy.hu@amegybank.com

 

Administrative Contact:

 

Maxine Hunter / Dana Chargois

4400 Post Oak Parkway, RT 709

Houston, TX 77027

Tel: 713-232-6355 / 6395

Fax: 713-693-7467

Email: Maxine.hunter@amegybank.com

            dana.chargois@amegybank.com

 

-I-4-



--------------------------------------------------------------------------------

Mizuho Corporate Bank,

Ltd.

   1251 Avenue of the Americas
New York, NY 10020    1251 Avenue of the Americas
New York, NY 10020   

Credit Contact:

 

Leon Mo / Raymond Ventura

1251 Avenue of the Americas

New York, NY 10020

Tel: 212-282-4984 / 4589

Fax: 212-282-4488

Email: leon.mo@mizuhocbus.com

            Raymond.ventura@mizuhocbus.com

 

Administrative Contact:

 

Berta Caballero / Irene Lee

1800 Plaza Ten

Jersey City, NJ 07311

Tel: 201-626-9137 / 9421

Fax: 201-626-9932 / 9933

Email: berta.caballero@mizuhocbus.com

            Irene.lee@mizuhocgus.com

 

-I-5-



--------------------------------------------------------------------------------

SCHEDULE II

 

PRICING GRID

 

     Level I


--------------------------------------------------------------------------------

   Level II


--------------------------------------------------------------------------------

   Level III


--------------------------------------------------------------------------------

   Level IV


--------------------------------------------------------------------------------

   Level V


--------------------------------------------------------------------------------

   Level VI


--------------------------------------------------------------------------------

Rating Category:

--------------------------------------------------------------------------------

  

A/A2 or

Better

--------------------------------------------------------------------------------

   A-/A3


--------------------------------------------------------------------------------

  

BBB+/

Baa1

--------------------------------------------------------------------------------

  

BBB/

Baa2

--------------------------------------------------------------------------------

  

BBB-/

Baa3

--------------------------------------------------------------------------------

  

BB+/

Ba1 or

Lower

--------------------------------------------------------------------------------

Applicable Margin:

   18.0    27.0    35.0    42.5    55.0    75.0

Utilization Fee (³50%):

   10.0    10.0    10.0    10.0    10.0    10.0

Facility Fee:

   7.0    8.0    10.0    12.5    15.0    20.0



--------------------------------------------------------------------------------

SCHEDULE III

 

CORPORATE STRUCTURE AND UNRESTRICTED SUBSIDIARIES (IF ANY)

 

As of the Closing Date, no Subsidiaries are designated as Unrestricted
Subsidiaries.

 

    

Active Subsidiaries and Affiliates

(Jurisdiction of Incorporation)

--------------------------------------------------------------------------------

  

% of Voting

Securities

Owned by

Borrower

--------------------------------------------------------------------------------

 

% of Voting

Securities Owned

by Immediate

Parent (other

than Borrower)

--------------------------------------------------------------------------------

 

Jurisdiction(s)

Qualified to do

Business

--------------------------------------------------------------------------------

(I)

  

ENSCO Drilling Company

(Delaware)

   100%      

Delaware

Syria 1

    

(I A) ENSCO Drilling (Caribbean), Inc.

(Cayman Islands)

       100%  

Cayman Islands

Venezuela

    

(I A)(1) ENSCO Drilling Venezuela, Inc.

(Cayman Islands)

       100%  

Cayman Islands

Venezuela

    

(I B) ENSCO de Venezuela, C.A.

(Venezuela)

       100%  

Venezuela

(II)

  

ENSCO Holding Company

(Delaware)

   100%      

Delaware

    

(II A) ENSCO Offshore Company

(Delaware)

       100%  

Delaware

Texas

Louisiana

Mississippi

Alabama

    

(II A)(1) ENSCO Platform Company

(Delaware)

       100%  

Delaware

Louisiana

Texas

    

(II A)(2) ENSCO Mexico LLC

(Delaware)

       100%  

Delaware

(III)

  

ENSCO Incorporated

(Texas)

   100%      

Texas

(IV)

  

ENSCO Marine Company

(Delaware)

   100%      

Delaware

Louisiana

(V)

  

ENSCO Oceanics Company

(Delaware)

   100%      

Delaware

Thailand

Cambodia

    

(V A) ENSCO Brazil Servicos de Petroleo Limitada

(Brazil)

       99% 2  

Brazil

    

(V B) ENSCO Gerudi (M) Sdn. Bhd.

(Malaysia)

       49%  

Malaysia

    

(V C) ENSCO Asia Company

(Texas)

       100%  

Texas

Indonesia



--------------------------------------------------------------------------------

    

(V C)(1) P.T. ENSCO Sarida Offshore

(Indonesia)

       80%   Indonesia     

(V C)(2) Sociedade Brasiliera de Perfuracoes Ltda. 3

(Brazil)

       99%   Brazil

(VI)

  

ENSCO Offshore International Company

(Cayman Islands)

   100%      

Cayman Islands

Bermuda

Qatar

    

(VI A) ENSCO UK Limited

(United Kingdom)

       100%   United Kingdom     

(VI B) ENSCO Offshore U.K. Limited

(United Kingdom)

       100%   United Kingdom     

(VI B)(1) ENSCO Services Limited

(United Kingdom)

       100%   United Kingdom     

(VI C) ENSCO Limited

(Cayman Islands)

       100%   Cayman Islands     

(VI D) ENSCO Netherlands Ltd.

(Cayman Islands)

       100%  

Cayman Islands

The Netherlands

Denmark

    

(VI E) ENSCO Oceanics International Company

(Cayman Islands)

       100%  

Cayman Islands

Brunei

Dubai

Vietnam

Thailand

    

(VI E)(1) ENSCO Drilling Company (Nigeria) Ltd.

(Nigeria)

       99% 4   Nigeria     

(VI E)(2) ENSCO Australia Pty. Ltd.

(Australia)

       100%   Australia     

(VI E)(3) ENSCO Holland B.V.

(The Netherlands)

       100%  

The Netherlands

Indonesia

    

(VI E)(4) Petroleum Finance Corporation

(Cayman Islands)

       100%   Cayman Islands     

(VI E)(5) ENSCO Maritime Limited

(Bermuda)

       100%   Bermuda     

(VI E)(5)(a) ENSCO Arabia Ltd.

(Saudi Arabia)

       50%   Saudi Arabia     

(VI E)(6) ENSCO Asia Pacific Pte. Limited

(Singapore)

       100%   Singapore     

(VI F) ENSCO Offshore International Inc. 5

(Marshall Islands)

       100%  

Marshall Islands

Australia

East Timor

 

-III-2-



--------------------------------------------------------------------------------

    

(VI G) ENSCO Enterprises Limited II 6

(Cayman Islands)

         25%   Cayman Islands     

(VI H) ENSCO Coronado Limited 7

(Cayman Islands)

         100%  

Cayman Islands

Trinidad

    

(VI I) ENSCO (Barbados) Limited 8

(Cayman Islands)

         100%  

Cayman Islands

Barbados

(VII)

  

ENSCO Offshore Drilling Inc. 9

(Delaware)

     100%       Delaware

--------------------------------------------------------------------------------

Endnotes:

 

1    ENSCO Drilling Company is not currently qualified to do business in Syria,
but is shown as such pending formal withdrawal and/or deregistration. 2.   
Remaining 1% is owned by ENSCO Drilling Company. 3.    This company is in the
final stages of being wound-up, pending receipt of a Social Security
Contributions Clearance Certificate in Brazil. The remaining 1% minority
interest is owned by ENSCO Platform Company. 4.    The remaining 1% is owned by
ENSCO Offshore International Company. 5.    Formerly Chiles Offshore
International Inc., having been acquired August 7, 2002 and thereafter
transferred from ENSCO Offshore Drilling Inc. to ENSCO Offshore International
Company, effective August 8, 2002. 6.    This company was incorporated as an
exempted company limited by shares in the Cayman Islands effective February 25,
2003. The remaining 75% is owned by a subsidiary of Keppel FELS Ltd. The company
is slated to undergo voluntary liquidation in the Cayman Islands during 2005. 7.
   This company was incorporated as an exempted company limited by shares in the
Cayman Islands effective November 27, 2003, and upon the transfer of ownership
of the ENSCO 76 to ENSCO Offshore International Company, sometime during the
second half of 2005, the entity will be liquidated and withdrawn from
registration. 8.    This company was incorporated as an exempted company limited
by shares in the Cayman Islands effective March 20, 2003. 9.    Chiles Offshore
Inc., acquired August 7, 2002, was merged into Chore Acquisition Inc., which
subsequently changed its name to Chiles Offshore Inc. and thereafter changed its
name.

 

-III-3-



--------------------------------------------------------------------------------

SCHEDULE IV

 

RIGS

 

NAME

--------------------------------------------------------------------------------

   CLASS


--------------------------------------------------------------------------------

  

OWNER

--------------------------------------------------------------------------------

   FLAG


--------------------------------------------------------------------------------

   HOME PORT


--------------------------------------------------------------------------------

  

OFFICIAL

NO.

--------------------------------------------------------------------------------

I. JACK-UP RIGS

ENSCO 50

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
9383

ENSCO 51

   *    ENSCO Offshore Company    Liberian    Monrovia, Liberia    9384

ENSCO 52

   *    ENSCO Offshore Company    Liberian    Monrovia, Liberia    9385

ENSCO 53

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
10260

ENSCO 54

   *    ENSCO Offshore Company    Liberian    Monrovia, Liberia    10159

ENSCO 56

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
10605

ENSCO 57

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
9943

ENSCO 60

   *    ENSCO Offshore Company    Liberian    Monrovia, Liberia    8697

ENSCO 67

   *    ENSCO Offshore Company    Liberian    Monrovia, Liberia    12140

ENSCO 68

   *    ENSCO Offshore Company    U.S.    New Orleans    574668

ENSCO 69

   *    ENSCO Offshore Company    U.S.    New Orleans    574669

ENSCO 70

   *    ENSCO Offshore Company    Bahamas    Nassau, Bahamas    725305

ENSCO 71

   *    ENSCO Offshore Company    Bahamas    Nassau, Bahamas    725304

ENSCO 72

   *    ENSCO Offshore Company    Bahamas    Nassau, Bahamas    704622

ENSCO 74

   *    ENSCO Offshore Company    Panamanian    Panama City    26719-00-C

ENSCO 75

   *    ENSCO Offshore Company    Panamanian    Panama City    26817-00-B

ENSCO 76

   *    ENSCO Coronado Limited    Panamanian    Panama City    26807-00-B

ENSCO 80

   *    ENSCO U.K. Limited    Bahamas    Nassau, Bahamas    724944

ENSCO 81

   *    ENSCO Offshore Company    U.S.    New Orleans    606512

ENSCO 82

   *    ENSCO Offshore Company    U.S.    New Orleans    602912

ENSCO 83

   *    ENSCO Offshore Company    U.S.    New Orleans    605536

ENSCO 84

   *    ENSCO Offshore Company    U.S.    New Orleans    637544

ENSCO 85

   *    ENSCO U.K. Limited    Bahamas    Nassau, Bahamas    724945

ENSCO 86

   *    ENSCO Offshore Company    U.S.    New Orleans    643110



--------------------------------------------------------------------------------

NAME

--------------------------------------------------------------------------------

   CLASS


--------------------------------------------------------------------------------

  

OWNER

--------------------------------------------------------------------------------

   FLAG


--------------------------------------------------------------------------------

   HOME PORT


--------------------------------------------------------------------------------

   OFFICIAL
NO.


--------------------------------------------------------------------------------

ENSCO 87

   *    ENSCO Offshore Company    U.S.    New Orleans    648969

ENSCO 88

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
12389

ENSCO 89

   *    ENSCO Offshore Company    U.S.    New Orleans    652440

ENSCO 90

   *    ENSCO Offshore Company    U.S.    New Orleans    647859

ENSCO 92

   *    ENSCO U.K. Limited    Bahamas    Nassau, Bahamas    724946

ENSCO 93

   *    ENSCO Offshore Company    U.S.    New Orleans    651385

ENSCO 94

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
11326

ENSCO 95

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
12138

ENSCO 96

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
9400

ENSCO 97

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
8910

ENSCO 98

   *    ENSCO Offshore Company    U.S.    New Orleans    589096

ENSCO 99

   *    ENSCO Offshore Company    U.S.    New Orleans    682070

ENSCO 100

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
9436

ENSCO 101

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
11107

ENSCO 102

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
11415

ENSCO 104

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
12678

ENSCO 105

   *    ENSCO (Barbados) Limited    Liberian    Monrovia, Liberia    11662

ENSCO 106

   *    ENSCO Offshore International Company    Liberian    Monrovia, Liberia   
11907 II. SEMI-SUBMERSIBLE RIG

ENSCO 7500

   *    ENSCO Offshore Company    U.S.    New Orleans    1101145

--------------------------------------------------------------------------------

* All rigs are classed by the American Bureau of Shipping (ABS).

** The mobile offshore jack-up drilling unit, ENSCO 64, although still
registered as being owned by ENSCO Offshore Company, was not listed above since
it has been declared a constructive total loss as a result of damage suffered
during Hurricane Ivan. By virtue of a right of subrogation, the ENSCO 64 is
scheduled to be sold to Blake Drilling & Workover Co., with the proceeds of such
sale to be paid to ENSCO’s insurance underwriters.

 

-III-5-



--------------------------------------------------------------------------------

SCHEDULE V

 

EXISTING LIENS

 

Debtor

--------------------------------------------------------------------------------

  

Secured Party

--------------------------------------------------------------------------------

   Jurisdiction of
Filing


--------------------------------------------------------------------------------

   Date of
Filing


--------------------------------------------------------------------------------

  

Type of Lien

or Reference No.

--------------------------------------------------------------------------------

ENSCO International Incorporated    HERC Exchange, Inc.    Delaware    03/11/04
   UCC, File No. 40694747 ENSCO International Incorporated    HERC Exchange,
Inc.    Delaware    11/04/04    UCC, File No. 43107234 ENSCO International
Incorporated    MCI Worldcom Communications, Inc.    Texas    07/07/00    UCC,
File No. 00-537921 ENSCO (Barbados) Limited    United States of America,
Secretary of Transportation    District of
Columbia    05/01/03    UCC, File No. 2003052205 ENSCO Coronado Limited *   
United States of America, Secretary of Transportation    District of
Columbia    12/31/03    UCC, File No. 2003187932 ENSCO Offshore Company   
United States of America (MarAd)    United States    12/07/00    Vessel
mortgage, Book 00-121, Page 29 ENSCO Coronado Limited **    United States of
America (MarAd)    Panama    03/29/00    Vessel mortgage, Microjacket 22400,
Document 91969 ENSCO (Barbados) Limited    United States of America    Liberia
   10/08/02    Vessel mortgage, Book PM 54, Page 516

--------------------------------------------------------------------------------

* This debt has been repaid. A UCC termination has been submitted for filing and
is currently pending.

** This debt has been repaid. A release has been signed and recording is
currently pending.



--------------------------------------------------------------------------------

SCHEDULE VI

 

COMMITMENTS

 

Bank

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Citibank, N.A.

   $ 55,000,000.00

JPMorgan Chase Bank, NA

     55,000,000.00

DnB NOR Bank ASA, New York Branch

     45,000,000.00

The Bank of Tokyo-Mitsubishi, Ltd.

     45,000,000.00

Wells Fargo Bank, N.A.

     45,000,000.00

SunTrust Bank

     37,500,000.00

Mizuho Corporate Bank, Ltd.

     37,500,000.00

Merrill Lynch Business Financial Services Inc.

     20,000,000.00

Amegy Bank National Association

     10,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total:

   $ 350,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE VII

 

EXISTING LETTERS OF CREDIT

 

None.



--------------------------------------------------------------------------------

EXHIBIT A

 

PROMISSORY NOTE

 

U.S. $            

  Dated:            

 

For value received, the undersigned, [ENSCO International Incorporated, a
Delaware corporation] [ENSCO Offshore International Company, a Cayman Islands
exempted company] (the “Borrower”), hereby promises to pay to the order of
             (the “Bank”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the principal sum of
             U.S. dollars (U.S. $            ) or, if less, the aggregate unpaid
principal amount of the Advances (as defined in the Amended and Restated Credit
Agreement dated as of June 23, 2005 among ENSCO International Incorporated,
ENSCO Offshore International Company, Citibank, N.A., as the Administrative
Agent, JPMorgan Chase Bank, NA, as the Syndication Agent, DnB NOR Bank ASA, New
York Branch, as the Issuing Bank, and the Banks parties thereto, as amended from
time to time, being herein referred to as the “Credit Agreement”) owing to the
Bank.

 

The Borrower promises to pay the principal of this Promissory Note (or, if less,
the aggregate unpaid principal amount of the Advances (as defined in the Credit
Agreement)) on the dates and in the amounts set forth in the Credit Agreement.
Additionally, the Borrower promises to pay interest on the unpaid principal
amount of each Advance owing to the Bank from the date of such Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 2 Penns Way, Suite 200,
New Castle, DE 19720, in same day funds. Each Advance owed to the Bank by the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Bank and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

 

This Promissory Note is one of the Notes referred to in, and is subject to and
is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Advances by the Bank to the
Borrower from time to time in an aggregate amount not to exceed the amount first
above mentioned, the indebtedness of the Borrower resulting from each Advance
owing to the Bank being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.



--------------------------------------------------------------------------------

[ENSCO INTERNATIONAL INCORPORATED]

[ENSCO OFFSHORE INTERNATIONAL COMPANY]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of Advance

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

   Notation Made By


--------------------------------------------------------------------------------

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF BORROWING

[Date]

 

Citibank, N.A., as Administrative Agent

2 Penns Way, Suite 200

New Castle, DE 19720

Attention: Linda Ohaeri-Obiora

Telephone: 302-894-6021

Facsimile: 212-994-0961

 

Ladies and Gentlemen:

 

The undersigned, [ENSCO International Incorporated] [ENSCO Offshore
International Company], refers to the Amended and Restated Credit Agreement,
dated as of June 23, 2005 (as amended and otherwise modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among ENSCO International Incorporated, ENSCO Offshore International
Company, Citibank, N.A., as the Administrative Agent, JPMorgan Chase Bank, NA,
as the Syndication Agent, DnB NOR Bank ASA, New York Branch, as the Issuing
Bank, and the Banks parties thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i) The Borrower requesting the Proposed Borrowing is [ENSCO International
Incorporated] [ENSCO Offshore International Company].

 

(ii) The Business Day of the Proposed Borrowing is                     ,
            .

 

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [LIBOR Advances].

 

(iv) The aggregate amount of the Proposed Borrowing is $            .

 

[(v) The initial Interest Period for each Advance made as part of the Proposed
Borrowing is             (months).]1

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct (other than those representations and warranties that
expressly relate solely to a specific earlier date, which shall remain correct
as of such earlier date), before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

--------------------------------------------------------------------------------

1 To be included for a Proposed Borrowing comprised of LIBOR Advances.



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default, an Event of Default or both.

 

Very truly yours,

[ENSCO INTERNATIONAL INCORPORATED]

[ENSCO OFFSHORE INTERNATIONAL COMPANY]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

cc:

  

Citibank, N.A.

    

388 Greenwich Street, 23rd Floor

    

New York, NY 10013

    

Attention: Robert Malleck

    

Telephone: (212) 816-5435

    

Facsimile: (212) 816-5429

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

ASSIGNMENT AND ACCEPTANCE

 

Dated             ,         

 

Reference is made to the Amended and Restated Credit Agreement, dated as of June
23, 2005 (as amended and otherwise modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among ENSCO International Incorporated, ENSCO Offshore International Company,
Citibank, N.A., as the Administrative Agent, JPMorgan Chase Bank, NA, as the
Syndication Agent, DnB NOR Bank ASA, New York Branch, as the Issuing Bank, and
the Banks parties thereto.

 

                                 (the “Assignor”) and
                                 (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, without recourse, and
the Assignee hereby purchases and assumes from the Assignor, an interest in and
to all of the Assignor’s rights and obligations under the Credit Agreement and
the other Loan Documents as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto of all outstanding rights and obligations under
the Credit Agreement. After giving effect to such sale and assignment, the
Assignee’s and Assignor’s respective Commitments and the respective amounts of
the Advances owing to the Assignee and Assignor will be as set forth in Section
2 of Schedule 1.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto or
in connection therewith, the perfection, existence, sufficiency or value of any
Collateral, guaranty or insurance or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
of the other Loan Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or any other Person or the performance or observance by any
Borrower or any other Person of any of its respective obligations under the
Credit Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant thereto or in connection therewith; and (iv)
attaches the Note held by the Assignor and requests that the Administrative
Agent exchange such Note for a new Note payable to the order of the Assignee in
an amount equal to the Commitment of the Assignee after giving effect to this
Assignment and Acceptance or new Notes payable to the order of the Assignee in
an amount equal to the Commitment of the Assignee after giving effect to this
Assignment and Acceptance and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.



--------------------------------------------------------------------------------

3. The Assignee attaches the Note (if any) held by it and (i) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01(d) of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank, the Assignor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, any of the other Loan Documents or any other instrument or
document; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Bank; and
(vi) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on Schedule 1
hereto.

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, this Assignment and Acceptance will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date of this Assignment and Acceptance (the “Effective Date”)
shall be the date of acceptance thereof by the Administrative Agent, unless
otherwise specified on Schedule 1 hereto.

 

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder and under the other Loan Documents and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement and under the other Loan Documents.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the other Loan Documents in respect of the interest
assigned hereby (including all payments of principal, interest and fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the other
Loan Documents for periods prior to the Effective Date directly between
themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

C-2



--------------------------------------------------------------------------------

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be as effective
as delivery of a manually executed counterpart of this Assignment and
Acceptance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

C-3



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Section 1.

             

Percentage interest assigned:

            %

Section 2.

             

Assignee’s Commitment before giving effect to this Assignment and Acceptance:

          $  

Assignee’s outstanding principal of Advances before giving effect to this
Assignment and Acceptance

          $             

Aggregate outstanding principal of Advances assigned to the Assignee under this
Assignment and Acceptance:

          $  

Assignee’s Commitment after giving effect to this Assignment and Acceptance:

          $  

Assignee’s outstanding principal of Advances after giving effect to this
Assignment and Acceptance:

          $  

Assignor’s remaining Commitment after giving effect to this Assignment and
Acceptance:

          $  

Assignor’s remaining outstanding principal of Advances after giving effect to
this Assignment and Acceptance:

          $  

Principal amount of Note payable to the Assignee:

   $                    

Principal amount of Note payable to the Assignor:

   $         

Section 3.

             

Effective Date 2:             ,20    

             

 

[NAME OF ASSIGNOR], as Assignor

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:                    

--------------------------------------------------------------------------------

2 This date should be no earlier than the date five Business Days after the
delivery of this Assignment and Acceptance to the Administrative Agent.

 

C-4



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE], as Assignee

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:                    

Domestic Lending Office (and address for notices):

[Address]

Eurodollar Lending Office:

[Address]

 

Approved as of             , 20     :

CITIBANK, N.A., as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

DNB NOR BANK ASA, NEW YORK BRANCH, as Issuing Bank

By:

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

C-5



--------------------------------------------------------------------------------

[ENSCO INTERNATIONAL INCORPORATED

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:]3

   

--------------------------------------------------------------------------------

3 Parent's consent required only when no Event of Default exists.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

 

NOTICE OF LETTER OF CREDIT

[Date]

 

DnB NOR Bank ASA, New York Branch,

as Issuing Bank

200 Park Avenue

New York, New York 10166

Attention: Mr Kevin O’Hara,

with a copy to Erlend Bryn

 

Facsimile: 212-681-3900

 

Citibank, N.A., as Administrative Agent

2 Penns Way, Suite 200

New Castle, DE 19720

Attention: Linda Ohaeri-Obiora

Telephone: 302-894-6021

Facsimile: 212-994-0961

 

Ladies and Gentlemen:

 

The undersigned, [ENSCO International Incorporated] [ENSCO Offshore
International Company], refers the Amended and Restated Credit Agreement, dated
as of June 23, 2005 (as amended and otherwise modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among ENSCO International Incorporated, ENSCO Offshore International
Company, Citibank, N.A., as the Administrative Agent, JPMorgan Chase Bank, NA,
as the Syndication Agent, DnB NOR Bank ASA, New York Branch, as the Issuing
Bank, and the Banks parties thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.18 of the Credit Agreement that the undersigned hereby
requests a Letter of Credit under the Credit Agreement, and in that connection
sets forth below the information relating to such Letter of Credit (the
“Proposed Letter of Credit”) as required by Section 2.18(a) of the Credit
Agreement:

 

(i) The Borrower for whose account the Proposed Letter Credit is requested is
[ENSCO International Incorporated] [ENSCO Offshore International Company].

 

(ii) The date of issuance of the Proposed Letter of Credit is
                    ,             .

 

(iii) The amount of the Proposed Letter of Credit is $            .

 

(iv) The expiration date of the Proposed Letter of Credit is
                    .



--------------------------------------------------------------------------------

(v) The purpose and terms of the Proposed Letter of Credit are as follows:

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of issuance of the Proposed Letter of
Credit:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct (other than those representations and warranties that
expressly relate solely to a specific earlier date, which shall remain correct
as of such earlier date), before and after giving effect to the issuance of the
Proposed Letter of Credit, as though made on and as of such date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
Letter of Credit, which constitutes a Default, an Event of Default or both.

 

Very truly yours,

[ENSCO INTERNATIONAL INCORPORATED]

[ENSCO OFFSHORE INTERNATIONAL COMPANY]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

cc:

 

Citibank, N.A.

   

Attention: Elizabeth O’Hagan

   

Email: elizabeth.ohagan@citigroup.com

   

Citibank, N.A.

   

388 Greenwich Street, 23rd Floor

   

New York, NY 10013

   

Attention: Robert Malleck

   

Telephone: (212) 816-5435

   

Facsimile: (212) 816-5429

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

COMPLIANCE CERTIFICATE

 

[date]

 

To Citibank, N.A., as Administrative Agent, and to each of

the Banks party to the Credit Agreement described below

 

Ladies and Gentlemen:

 

I refer to the Amended and Restated Credit Agreement, dated as of June 23, 2005
(as amended and otherwise modified from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), among ENSCO
International Incorporated, ENSCO Offshore International Company, Citibank,
N.A., as the Administrative Agent, JPMorgan Chase Bank, NA, as the Syndication
Agent, DnB NOR Bank ASA, New York Branch, as the Issuing Bank, and the Banks
parties thereto.

 

I hereby certify that I have no knowledge of any Defaults by any Borrower in the
observance of any of the provisions in the Credit Agreement which existed as of
                                 or which exist as of the date of this
certificate, and that all of the representations and warranties made by the
Borrowers in Article IV of the Credit Agreement are true and correct in all
material respects on the date of this certificate as if made on this date.

 

I also certify that the accompanying consolidated financial statements present
fairly, in all material respects, the consolidated financial condition of the
Parent as of                                 , and the related results of
operations for the                                  then ended, in conformity
with generally accepted accounting principles.

 

The following sets forth the information and computations to demonstrate
compliance with the requirements of Section 5.02 of the Credit Agreement as of
                                :

 

A.

   Section 5.02(a) Consolidated EBITDA to Interest Expense Ratio           1.   

Net Income for preceding four quarters

   $                  2.   

Interest Expense, taxes, depreciation and amortization, and other non-cash
charges (to the extent each is deducted in determining Net Income) for preceding
four quarters

   $            



--------------------------------------------------------------------------------

     3.   

Consolidated EBITDA for preceding four quarters (A.1 + A.2) =

   $                             4.   

Consolidated Interest Expense for preceding four quarters

   $                             5.   

ratio A.3 divided by A.2

                      to 1.00        6.   

minimum:

     3.00 to 1.00  

B.

   Section 5.02(b) Consolidated Debt Ratio               1.   

Consolidated Debt

   $                             2.   

Consolidated Shareholder’s Equity

   $                             3.   

B.1 divided by (B.1 + B.2)

                          %      4.   

maximum ratio:

     50 %

 

Very truly yours,

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

  4

--------------------------------------------------------------------------------

4 Signatory must be chief executive officer or chief financial officer of the
Parent.

 

E-2